


Exhibit 10.1

 

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

 

This AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (the “Agreement”) is
dated and effective as of October 27, 2015 (the “Effective Date”), by and
between GROWLIFE, INC., a corporation incorporated under the laws of the State
of Delaware (the “Company”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Buyer”).

 

WHEREAS, the Company and the Buyer previously entered into that certain
Securities Purchase Agreement, dated as of April 30, 2015 and effective as of
July 9, 2015, pursuant to which the Buyer agreed to purchase from the Company,
and the Company agreed to sell and issue to the Buyer, a Seven Hundred Thousand
and No/100 United States Dollars ($700,000) senior secured, convertible
redeemable debenture on the date thereof (the “First Closing”).

 

WHEREAS, in connection with this Agreement, Buyer desires to purchase from
Company, and the Company desires to sell and issue to Buyer, upon the terms and
subject to the conditions contained herein, a Three Hundred Fifty Thousand and
No/100 United States Dollars ($350,000) senior secured convertible, redeemable
debenture ( in the form attached hereto as Exhibit A, the “Debenture(s)”), which
shall be purchased on the date hereof (the “Second Closing”) for the total
purchase price of Three Hundred Fifty Thousand and No/100 United States Dollars
($350,000) (the “Purchase Price”), and up to One Million Nine Hundred Fifty
Thousand and No/100 United States Dollars ($1,950,000) of senior secured
convertible, redeemable debentures which may be purchased following the date
hereof in additional closings as set forth in Section 4.2 below (the “Additional
Closings”) (each of the First Closing, the Second Closing and the Additional
Closings are sometimes hereinafter individually referred to as a “Closing” and
collectively as the “Closings”), all subject to the terms and provisions
hereinafter set forth;

 

WHEREAS, the Company, Evergreen Garden Centers LLC, a limited liability company
organized and existing under the laws of the State of Delaware, Growlife
Hydroponics, Inc., a corporation incorporated under the laws of the State of
Delaware, and Rocky Mountain Hydroponics, a limited liability company organized
and existing under the laws of the State of Colorado (together, jointly and
severally, the “Guarantors), have each agreed to secure all of the Company’s
Obligations to Buyer under the Debentures, this Agreement and all other
Transaction Documents by granting to the Buyer an unconditional and continuing
security interest in all of the assets and properties of the Company and the
Guarantors, whether now existing or hereafter acquired, pursuant to those
certain Security Agreements, each dated as of July 9, 2015 (in the forms
attached hereto as Exhibit B, the “Security Agreements”), subject to the terms
and conditions of the Intercreditor Agreement (as defined herein);

 

WHEREAS, the Guarantors will receive a substantial benefit from the Buyer’s
purchase of the Debenture and, as such, have agreed to guarantee all of the
Obligations of the Buyer under the Debentures, this Agreement and all other
Transactions Documents pursuant to those certain Guarantee Agreements, each
dated as of July 9, 2015 (in the form attached hereto as Exhibit C, the
“Guarantee Agreements”); and

 

- 1 -

--------------------------------------------------------------------------------




WHEREAS, as security for the payment and performance of any and all of the
Company’s Obligations to Buyer under the Debentures, this Agreement and all
other Transaction Agreements, the Company has agreed to execute those certain
Pledge Agreements in favor of Buyer, whereby the Company shall pledge to the
Buyer all of its right, title and interest in and to, and provide a first
priority lien and security interest on, certain issued and outstanding shares of
common stock or units of membership interests of the Guarantors, as applicable,
each dated as of July 9, 2015 (in the form attached hereto as Exhibit D, the
“Pledge Agreements”).

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

  

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II
DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1        “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person at any time during the period for which the determination of
affiliation is being made. For purposes of this definition, the term “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

2.2        “Assets” means all of the properties and assets of the Person in
question, as the context may so require, whether real, personal or mixed,
tangible or intangible, wherever located, whether now owned or hereafter
acquired.

 

2.3        “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which federal banks are authorized or required to be closed for
the conduct of commercial banking business.

 

2.4        “Claims” means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or

 

- 2 -

--------------------------------------------------------------------------------




 

kind.

 

2.5        “Common Stock” means the common stock of the Company, par value
$0.0001 per share.

 

2.6        “Compliance Certificate” means that certain compliance certificate
executed by an officer of the Company in the form attached hereto as Exhibit E.

 

2.7        “Consent” means any consent, approval, order or authorization of, or
any declaration, filing or registration with, or any application or report to,
or any waiver by, or any other action (whether similar or dissimilar to any of
the foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.

 

2.8        “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.

 

2.9        “Collateral” shall have the meaning given to it in the Security
Agreements.

 

2.10      “Debenture(s)” shall have the meaning given to it in the preamble
hereof.

 

2.11      “Effective Date” means the date so defined in the introductory
paragraph of this Agreement.

 

2.12      “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.

 

2.13      “Environmental Requirements” means all Laws and requirements relating
to human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.

 

2.14      “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, or of
such other Person as may be approved by a significant segment of the U.S.
accounting profession, in each case as of the date or period at issue, and as
applied in the U.S. to U.S. companies.

 

- 3 -

--------------------------------------------------------------------------------




2.15      “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

2.16      “Guarantee Agreements” shall have the meaning given to it in the
recitals hereof.

 

2.17      “Guarantors” shall have the meaning given to it in the recitals
hereof.

 

2.18      “Hazardous Materials” means: (i) any chemicals, materials, substances
or wastes which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants” or words of similar import, under any Law; and (iii) any
other chemical, material, substance, or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Authority.

 

2.19      “Intercreditor Agreement” shall mean the Intercreditor Agreement to be
entered into by and among, the Company, the Guarantors, the Buyer and Logic
Works, LLC, a limited liability company organized and existing under the laws of
the State of Nevada, in the form attached hereto as Exhibit F.

 

2.20      “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Buyer, the
Company and the Company’s transfer agent, in the form attached hereto as Exhibit
G.

 

2.21      “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.

 

2.22      “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.

 

2.23      “Leases” means all leases for real or personal property.

 

2.24      “Material Adverse Effect” shall mean: (i) a material adverse change
in, or a material adverse effect upon, the Assets, business, prospects,
properties, financial condition or results of operations of the Company; (ii) a
material impairment of the ability of the Company to perform any of its
Obligations under any of the Transaction Documents; or (iii) a material adverse
effect on: (A) any material portion of the “Collateral” (as such term is defined
in the Security Agreements); (B) the legality, validity, binding effect or
enforceability against the Company and the Guarantors of any of the Transaction
Documents; (C) the perfection or priority of any Encumbrance granted to Buyer
under any Transaction Documents; (D) the rights or remedies of the Buyer under
any of the Transaction Documents; or (E) a material adverse effect or impairment
on the Buyer’s ability to sell the First Closing Advisory Fee Shares, Second
Closing Advisory Fee Shares or other shares of the Company’s Common Stock
issuable to Buyer under any Transaction Documents without limitation or
restriction. For purposes of determining whether any of the foregoing changes,
effects, impairments, or other events have occurred, such

 

- 4 -

--------------------------------------------------------------------------------




determination shall be made by Buyer, in its sole, but reasonably exercised,
discretion. 

 

2.25      “Material Contract” shall mean any Contract to which the Company is a
party or by which the Company or any of its Assets are bound and which: (i) must
be disclosed to any Governmental Authority or any other laws, rules or
regulations of any Governmental Authority; (ii) involves aggregate payments of
Twenty-Five Thousand Dollars ($25,000) or more to or from the Company; (iii)
involves delivery, purchase, licensing or provision, by or to the Company, of
any goods, services, assets or other items having a value (or potential value)
over the term of such Contract of Twenty-Five Thousand Dollars ($25,000) or more
or is otherwise material to the conduct of the Company’s business as now
conducted and as contemplated to be conducted in the future; (iii) involves a
Company Lease; (iv) imposes any guaranty, surety or indemnification obligations
on the Company; or (v) prohibits the Company from engaging in any business or
competing anywhere in the world.

 

2.26      “Obligation” means, now existing or in the future, any debt, liability
or obligation of any nature whatsoever (including any required performance of
any covenants or agreements), whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, voluntary or involuntary, direct or indirect,
absolute, fixed, contingent, ascertained, unascertained, known, unknown, whether
or not jointly owed with others, whether or not from time to time decreased or
extinguished and later decreased, created or incurred, or obligations existing
or incurred under this Agreement, the Debentures or any other Transaction
Documents, or any other agreement between the Company, the Guarantors and the
Buyer, as such obligations may be amended, supplemented, converted, extended or
modified from time to time.

 

2.27      “Ordinary Course of Business” means the ordinary course of business of
the Person in question, consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

2.28      “OTC Markets” means the OTC Markets Group, Inc.

 

2.29      “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

2.30      “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

2.31      “Pledge Agreement” shall have the meaning given to it in the recitals
hereof.

 

2.32      “Principal Trading Market” shall mean the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the
OTC Markets, the so-called OTC Pink Sheets, the NYSE Euronext or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

 

2.33      “Proceeding” means any demand, claim, suit, action, litigation,
investigation,

 

- 5 -

--------------------------------------------------------------------------------




audit, study, arbitration, administrative hearing, or any other proceeding of
any nature whatsoever.

 

2.34      “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.

 

2.35      “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

2.36      “SEC” shall mean the United States Securities and Exchange Commission.

 

2.37      “Securities” means, collectively, the Debentures, the First Closing
Advisory Fee Shares (as defined herein), the Second Closing Advisory Fee Shares
(as defined herein), and any additional shares of Common Stock issuable in
connection with a conversion of the Debentures, or the terms of this Agreement
or any other Transaction Documents.

 

2.38      “Security Agreements” shall have the meaning given to it in the
recitals hereof. 

 

2.39      “Subordination Agreement(s)” shall mean the Subordination Agreements
executed by each of the Subordinated Creditors, the Company and the Guarantors
in favor of the Buyer, in the form attached hereto as Exhibit H.



 

2.40      “Subordinated Creditor(s)” shall mean Jordan Scott and Andrew Gentile,
respectively.

  

2.41      “Tax” means (i) any foreign, federal, state or local income, profits,
gross receipts, franchise, sales, use, occupancy, general property, real
property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

 

2.42      “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.

 

2.43      “Transaction Documents” means this Agreement any and all documents or
instruments executed or to be executed by the Company and/or the Guarantors in
connection with this Agreement, including the Debentures, the Security
Agreements, the Guarantee Agreements, the Use of Proceeds Confirmation, the
Intercreditor Agreement, the Subordination Agreements, the Irrevocable Transfer
Agent Instructions, the Pledge Agreements and the Validity Certificates,
together with all modifications, amendments, extensions, future advances,
renewals, and substitutions thereof. For the avoidance of doubt, the
“Transaction Documents”

 

- 6 -

--------------------------------------------------------------------------------




shall include all documents executed in connection with the First Closing, the
Second Closing and any Additional Closing.

 

2.44      “Use of Proceeds Confirmation” means that certain use of proceeds
confirmation executed by an officer of the Company in the form attached hereto
as Exhibit I.

 

2.45      “Validity Certificate(s)” shall mean those certain validity
certificates executed by such officers and directors of the Company as the Buyer
shall require, in the Buyer’s sole discretion, the form of which is attached
hereto as Exhibit J. 

  

ARTICLE III
INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) references to the words “share”
or “shareholder”, if in reference to the Company, shall refer to “units” or
“unitholder” respectively and (v) the terms “dollars” and “$” means U.S.
dollars; (vi) wherever the word “include,” “includes” or “including” is used in
this Agreement, it will be deemed to be followed by the words “without
limitation”.

 

ARTICLE IV

PURCHASE AND SALE OF DEBENTURES

 

4.1       Purchase and Sale of Debentures. Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, Buyer agrees to purchase,
at each Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the Purchase Price applicable to each Closing as
more specifically set forth below.

 

4.2       Closing Dates. The First Closing of the purchase and sale of the
Debentures for Seven Hundred Thousand and No/100 United States Dollars ($700,000
took place on July 9, 2015 (the “First Closing Date”). The Second Closing of the
purchase and sale of the Debentures shall be for Three Hundred Fifty Thousand
and No/100 United States Dollars ($350,000), and shall take place on the
Effective Date, subject to satisfaction of the conditions to the Second Closing
set forth in this Agreement (the “Second Closing Date”). Additional Closings of
the purchase and sale of the Debentures shall be at such times and for such
amounts as determined in accordance with Section 4.4 below, subject to
satisfaction of the conditions to the Additional Closings set forth in this
Agreement (the “Additional Closing Dates”) (collectively referred to as the
“Closing Dates”). The Closings shall occur on the respective Closing Dates
through the use of overnight mails and subject to customary escrow

 

- 7 -

--------------------------------------------------------------------------------




instructions from Buyer and its counsel, or in such other manner as is mutually
agreed to by the Company and the Buyer.

 

4.3       Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement, on each Closing Date: (i) the Buyer shall deliver
to the Company, to a Company account designated by the Company, the aggregate
proceeds for the Debentures to be issued and sold to Buyer at each such Closing,
minus the fees to be paid directly from the proceeds of each such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
U.S. dollars; and (ii) the Company shall deliver to Buyer the Securities which
Buyer is purchasing hereunder at each Closing, duly executed on behalf of the
Company, together with any other documents required to be delivered pursuant to
this Agreement.

 

4.4       Additional Closings. At any time after the Second Closing but prior to
the maturity date of any of the Debentures issued in the Second Closing, the
Company may request that Buyer purchase additional Debentures hereunder in
Additional Closings by written notice to Buyer, and, subject to the conditions
below, Buyer shall purchase such additional Debentures in such amounts and at
such times as Buyer and the Company may mutually agree, so long as the following
conditions have been satisfied, in Buyer’s sole and absolute discretion: (i) no
default or “Event of Default” (as such term is defined in any of the Transaction
Documents) shall have occurred or be continuing under this Agreement or any
other Transaction Documents, and no event shall have occurred that, with the
passage of time, the giving of notice, or both, would constitute a default or an
Event of Default hereunder or thereunder; and (ii) any additional purchase of
Debentures beyond the purchase of Debentures at the Second Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.

 

4.5       Amended and Restated Debenture. The Debenture purchased in connection
with the Second Closing shall amend, restate, consolidate, replace and
supersede, in its entirely, that certain secured redeemable debenture, dated as
of April 30, 2015 and effective as of July 9, 2015 (the “Original Debenture”),
issued by the Company in favor of the Buyer, in the principal amount of Seven
Hundred Thousand and No/100 United States Dollars (US$700,000) in connection
with the First Closing Date. The Debenture purchased by the Buyer at the Second
Closing is not in payment or satisfaction of the Original Debenture, but rather
is the substitute of one evidence of debt for another without any intent to
extinguish the old.

 

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

 

             Buyer represents and warrants to the Company, that:

 

5.1       Investment Purpose. Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof.

 

- 8 -

--------------------------------------------------------------------------------




5.2       Accredited Buyer Status. Buyer is an “accredited investor” as that
term is defined in Rule 501 of Regulation D, as promulgated under the Securities
Act of 1933.

 

5.3       Reliance on Exemptions. Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

  

5.4       Information. Buyer and its advisors, if any, have been furnished with
all materials they have requested relating to the business, finances and
operations of the Company and information Buyer deemed material to making an
informed investment decision regarding its purchase of the Securities. Buyer and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries, nor any materials provided
to Buyer, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to fully rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon economic bargaining power, enabled and enables Buyer to obtain
information from the Company in order to evaluate the merits and risks of this
investment. Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

5.5       No Governmental Review. Buyer understands that no United States
federal or state Governmental Authority has passed on or made any recommendation
or endorsement of the Securities, or the fairness or suitability of the
investment in the Securities, nor have such Governmental Authorities passed upon
or endorsed the merits of the offering of the Securities.

 

5.6       Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

To induce the Buyer to purchase the Securities, the Company makes the following
representations and warranties to Buyer, each of which shall be true and correct
in all respects as of the date of the execution and delivery of this Agreement
and as of the date of each Closing hereunder, and which shall survive the
execution and delivery of this Agreement:

 

- 9 -

--------------------------------------------------------------------------------




6.1       Subsidiaries. A list of all of the Company’s Subsidiaries is set forth
in Schedule 6.1 hereto. The Guarantors have no Subsidiaries.

 

6.2       Organization. Except asset forth on Schedule 6.2 attached hereto, the
Company is a corporation, duly incorporated, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated. The
Company has the full power and authority and all necessary certificates,
licenses, approvals and Permits to: (i) enter into and execute this Agreement
and the Transaction Documents and to perform all of its Obligations hereunder
and thereunder; and (ii) own and operate its Assets and properties and to
conduct and carry on its business as and to the extent now conducted. The
Company is duly qualified to transact business and is in good standing as a
foreign corporation in each jurisdiction where the character of its business or
the ownership or use and operation of its Assets or properties requires such
qualification. The exact legal name of the Company is as set forth in the
preamble to this Agreement, and the Company does not currently conduct, nor has
the Company, during the last five (5) years conducted, business under any other
name or trade name except for Catalyst Lighting Group, Inc. and Phototron
Holdings, Inc.

 

6.3       Authority and Approval of Agreement; Binding Effect. The execution and
delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by the Company and its board of managers pursuant to all applicable
Laws and no other action or Consent on the part of Company, its board of
managers, members or any other Person is necessary or required by the Company to
execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Securities. This Agreement
and each of the Transaction Documents have been duly and validly executed by
Company (and the officer executing this Agreement and all such other Transaction
Documents is duly authorized to act and execute same on behalf of Company) and
constitute the valid and legally binding agreements of Company, enforceable
against Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

6.4       Capitalization. The authorized capital stock of the Company consists
of three billion (3,000,000,000) shares of Common Stock and three million
(3,000,000) shares of preferred stock, par value $0.0001 per share (the
“Preferred Stock”), of which nine hundred and two million one hundred and
sixteen thousand and four hundred ninety six (902,116,496) shares of Common
Stock are issued and outstanding as of the date hereof, and zero (0) shares of
Preferred Stock are issued and outstanding as of the date hereof. All of such
outstanding shares have been validly issued and are fully paid and
nonassessable, have been issued in compliance with all foreign, federal and
state securities laws and none of such outstanding shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. As of the Effective Date, no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Claims or

 

- 10 -

--------------------------------------------------------------------------------




Encumbrances suffered or permitted by the Company. The Common Stock is not
currently quoted or listed on any stock exchange at this time but continues to
trade on the “grey sheets” under the trading symbol “PHOT”. Except as disclosed
in the “Public Documents” (as hereinafter defined) and on Schedule 6.4 attached
hereto and except for the Securities to be issued pursuant to this Agreement, as
of the date hereof: (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or Contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its Subsidiaries,
or by which the Company or any of its Subsidiaries is or may become bound; (iii)
there are no outstanding registration statements with respect to the Company or
any of its securities; (iv) there are no agreements or arrangements under which
the Company or any of its Subsidiaries is obligated to register the sale of any
of their securities under the Securities Act (except pursuant to this
Agreement); (v) there are no financing statements securing obligations filed in
connection with the Company or any of its Assets; (vi) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein; and (vii) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no Contracts by which the Company is or may become
bound to redeem a security of the Company. The Company has furnished to the
Buyer true, complete and correct copies of: (I) the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof; and (II) the
Company’s Bylaws, as in effect on the date hereof (together, the “Organizational
Documents”). Except for the Organizational Documents or as disclosed in the
Public Documents, there are no other shareholder agreements, voting agreements
or other Contracts of any nature or kind that restrict, limit or in any manner
impose Obligations on the governance of the Company.



 

6.5       No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Organizational Documents of the Company; (ii) constitute a
violation of, or a default or breach under (either immediately, upon notice,
upon lapse of time, or both), or conflicts with, or gives to any other Person
any rights of termination, amendment, acceleration or cancellation of, any
provision of any Contract to which Company is a party or by which any of its
Assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any Judgment; (iv) constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s Assets.
The Company is not in violation of its Organizational Documents and the

 

- 11 -

--------------------------------------------------------------------------------




Company is not in default or breach (and no event has occurred which with notice
or lapse of time or both could put the Company in default or breach) under, and
the Company has not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any Material Contract to which the Company is a party or by
which any property or Assets of the Company are bound or affected except
obligations for accounts payable, other than for money borrowed, incurred in the
Company’s Ordinary Course of Business. The businesses of the Company are not
being conducted, and shall not be conducted so long as Buyer owns any of the
Securities, in violation of any Law. Except as specifically contemplated by this
Agreement, the Company is not required to obtain any Consent of, from, or with
any Governmental Authority, or any other Person, in order for it to execute,
deliver or perform any of its Obligations under this Agreement or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Securities in accordance with the terms hereof. All Consents
which the Company is required to obtain pursuant to the immediately preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is not aware of any facts or circumstances which might give rise to any
of the foregoing.

 

6.6       Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.

 

6.7       Financial Statements. The Company has delivered to the Buyer the
financial statements set forth on Schedule 6.7 attached hereto (collectively,
together with any financial statements filed by the Company with the SEC, any
Principal Trading Market, or any other Governmental Authority, if applicable,
the “Financial Statements”). The Financial Statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except:
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto; or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements), and fairly and
accurately present in all material respects the consolidated financial position
of the Company and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments). To the
best knowledge of the Company, no other information provided by or on behalf of
the Company and its Subsidiaries to the Buyer, either as a disclosure schedule
to this Agreement, or otherwise in connection with Buyer’s due diligence
investigation of the Company and its Subsidiaries, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.

 

6.8       Public Documents. The Common Stock of the Company is registered
pursuant to Section 12 of the Exchange Act and the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. The Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the OTC Markets, or any other
Governmental Authority, as applicable (all of the foregoing filed within the two
(2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein

 

- 12 -

--------------------------------------------------------------------------------




and financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “Public Documents”)
except as set forth on Schedule 6.8 attached hereto. The Company is not current
with its filing obligations with the SEC, the OTC Markets, or any other
Governmental Authority, as applicable, but all Public Documents have been filed
on a timely basis by the Company except as set forth on Schedule 6.8. The
Company represents and warrants that true and complete copies of the Public
Documents are available on the SEC website (www.sec.gov) at no charge to Buyer,
and Buyer acknowledges that it may retrieve all Public Documents from such
websites and Buyer’s access to such Public Documents through such website shall
constitute delivery of the Public Documents to Buyer; provided, however, that if
Buyer is unable to obtain any of such Public Documents from such websites at no
charge, as result of such websites not being available or any other reason
beyond Buyer’s control, then upon request from Buyer, the Company shall deliver
to Buyer true and complete copies of such Public Documents. None of the Public
Documents, at the time they were filed with the SEC, the OTC Markets, or other
Governmental Authority, as applicable, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. None of the statements
made in any such Public Documents is, or has been, required to be amended or
updated under applicable law (except for such statements as have been amended or
updated in subsequent filings prior the date hereof, which amendments or updates
are also part of the Public Documents). As of their respective dates, the
consolidated financial statements of the Company and its Subsidiaries included
in the Public Documents complied in all material respects with applicable
accounting requirements and any published rules and regulations of the SEC and
OTC Markets with respect thereto.



 

6.9        Absence of Certain Changes. Except as set forth on Schedule 6.9
attached hereto, since the date of the most recent of the Financial Statements,
none of the following have occurred:

 

(a)          There has been no event or circumstance of any nature whatsoever
that has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect; or

 

(b)         Any transaction, event, action, development, payment, or any other
matter of any nature whatsoever entered into by the Company other than in the
Company’s Ordinary Course of Business.

 

6.10     Absence of Litigation or Adverse Matters. Except as set forth on
Schedule 6.10 attached hereto, no condition, circumstance, event, agreement,
document, instrument, restriction, litigation or Proceeding (or threatened
litigation or Proceeding or basis therefor) exists which: (i) could adversely
affect the validity or priority of the Encumbrances granted to the Buyer under
the Transaction Documents; (ii) could adversely affect the ability of the
Company to perform its Obligations under the Transaction Documents; (iii) would
constitute a default under any of the Transaction Documents; (iv) would
constitute such a default with the giving of notice or lapse of time or both; or
(v) would constitute or give rise to a Material Adverse Effect. In addition:
(vi) there is no Proceeding before or by any Governmental Authority or any other
Person, pending, or the best of Company’s knowledge, threatened or contemplated
by, against or affecting the Company, its business or Assets; (vii) there is no
outstanding Judgments against or affecting the Company, its business or Assets;
(viii) the

 

- 13 -

--------------------------------------------------------------------------------




Company is not in breach or violation of any Contract; and (ix) the Company has
not received any material complaint from any customer, supplier, vendor or
employee.

 

6.11     Liabilities and Indebtedness of the Company. Except as set forth on
Schedule 6.11 attached hereto, the Company does not have any Obligations of any
nature whatsoever, except: (i) as disclosed in the Financial Statements; or
(iii) Obligations incurred in the Ordinary Course of Business since the date of
the most recent Financial Statements which do not or would not, individually or
in the aggregate, exceed Ten Thousand Dollars ($10,000) or otherwise have a
Material Adverse Effect.

 

6.12     Title to Assets. Except as set forth on Schedule 6.12 attached hereto,
the Company has good and marketable title to, or a valid leasehold interest in,
all of its Assets which are material to the business and operations of the
Company as presently conducted, free and clear of all Encumbrances or
restrictions on the transfer or use of same. Except as would not have a Material
Adverse Effect, the Company’s Assets are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

 

6.13     Real Estate.

 

(a)          Real Property Ownership. Except for the Company Leases and as set
forth on Schedule 6.13, the Company and the Guarantors do not own any Real
Property.

 

(b)         Real Property Leases. Except for ordinary office Leases disclosed to
the Buyer in writing prior to the date hereof (the “Company Leases”), the
Company does not lease any other Real Property. With respect to each of the
Company Leases: (i) the Company has been in peaceful possession of the property
leased thereunder and neither the Company nor the landlord is in default
thereunder; (ii) no waiver, indulgence or postponement of any of the Obligations
thereunder has been granted by the Company or landlord thereunder; and (iii)
there exists no event, occurrence, condition or act known to the Company which,
upon notice or lapse of time or both, would be or could become a default
thereunder or which could result in the termination of the Company Leases, or
any of them, or have a Material Adverse Effect on the business of the Company,
its Assets or its operations or financial results. The Company has not violated
nor breached any provision of any such Company Leases, and all Obligations
required to be performed by the Company under any of such Company Leases have
been fully, timely and properly performed. The Company has delivered to the
Buyer true, correct and complete copies of all Company Leases, including all
modifications and amendments thereto, whether in writing or otherwise. The
Company has not received any written or oral notice to the effect that any of
the Company Leases will not be renewed at the termination of the term of such
Company Leases, or that any of such Company Leases will be renewed only at
higher rents.

 

6.14     Material Contracts. An accurate, current and complete copy of each of
the Material Contracts has been furnished to Buyer, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof.

 

- 14 -

--------------------------------------------------------------------------------




There are no outstanding offers, bids, proposals or quotations made by Company
which, if accepted, would create a Material Contract with Company. Each of the
Material Contracts is in full force and effect and is a valid and binding
Obligation of the parties thereto in accordance with the terms and conditions
thereof. To the knowledge of the Company and its officers, all Obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any Obligation of any party thereto or the
creation of any Encumbrance upon any of the Assets of the Company. Further, the
Company has received no notice, nor does the Company have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.

 

6.15     Compliance with Laws. To the knowledge of the Company and its officers,
the Company is and at all times has been in full compliance with all Laws. The
Company has not received any notice that it is in violation of, has violated, or
is under investigation with respect to, or has been threatened to be charged
with, any violation of any Law except as set forth on Schedule 6.15.

 

6.16     Intellectual Property. The Company owns or possesses adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

6.17     Labor and Employment Matters. The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute threatened. To
the knowledge of the Company and its officers, none of the Company’s employees
is a member of a union and the Company believes that its relations with its
employees are good. To the knowledge of the Company and its officers, the
Company has complied in all material respects with all Laws relating to
employment matters, civil rights and equal employment opportunities.

 

6.18     Employee Benefit Plans. Except as disclosed to the Buyer in writing
prior to the date hereof, the Company does not have and has not ever maintained,
and has no Obligations with respect to any employee benefit plans or
arrangements, including employee pension benefit plans, as defined in Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), multiemployer plans, as defined in Section 3(37) of ERISA, employee

 

- 15 -

--------------------------------------------------------------------------------




welfare benefit plans, as defined in Section 3(1) of ERISA, deferred
compensation plans, stock option plans, bonus plans, stock purchase plans,
hospitalization, disability and other insurance plans, severance or termination
pay plans and policies, whether or not described in Section 3(3) of ERISA, in
which employees, their spouses or dependents of the Company participate
(collectively, the “Employee Benefit Plans”). To the Company’s knowledge, all
Employee Benefit Plans meet the minimum funding standards of Section 302 of
ERISA, where applicable, and each such Employee Benefit Plan that is intended to
be qualified within the meaning of Section 401 of the Internal Revenue Code of
1986 is qualified. No withdrawal liability has been incurred under any such
Employee Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as
such terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To the
Company’s knowledge, the Company has promptly paid and discharged all
Obligations arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of an Encumbrance against any of its Assets or
otherwise have a Material Adverse Effect.

 

6.19     Tax Matters. Except as set forth on Schedule 6.19, the Company and each
Guarantor has made and timely filed all Tax Returns required by any jurisdiction
to which it is subject, and each such Tax Return has been prepared in compliance
with all applicable Laws, and all such Tax Returns are true and accurate in all
respects. Except and only to the extent that the Company and each Guarantor has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported Taxes, the Company has timely paid all Taxes shown or
determined to be due on such Tax Returns, except those being contested in good
faith, and the Company has set aside on its books provision reasonably adequate
for the payment of all Taxes for periods subsequent to the periods to which such
Tax Returns apply. There are no unpaid Taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has withheld and paid
all Taxes to the appropriate Governmental Authority required to have been
withheld and paid in connection with amounts paid or owing to any Person. There
is no Proceeding or Claim for refund now in progress, pending or threatened
against or with respect to the Company regarding Taxes. The disclosures set
forth in this Section 6.19 are qualified in their entirety by reference to
Schedule 6.19 attached hereto and incorporated herein by reference.

 

6.20     Insurance. Except as set forth in Schedule 6.20, the Company is covered
by valid, outstanding and enforceable policies of insurance which were issued to
it by reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company is engaged and in coverage amounts which are prudent
and typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”). Such Insurance Policies are in full force and effect, and
all premiums due thereon have been paid. None of the Insurance Policies will
lapse or terminate as a result of the transactions contemplated by this
Agreement. The Company has complied with the provisions of such Insurance
Policies. The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies 

 

- 16 -

--------------------------------------------------------------------------------




expire or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not materially and adversely
affect the condition, financial or otherwise, or the earnings, business or
operations of the Company.

 

6.21     Permits. The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits. All such Permits are valid and in full force and effect and the
Company is in full compliance with the respective requirements of all such
Permits.

 

6.22     Bank Accounts; Business Location. Schedule 6.22 sets forth, with
respect to each account of the Company with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account. The Company has no office or place of
business other than as identified on Schedule 6.22 and the Company’s principal
places of business and chief executive offices are indicated on Schedule 6.22.
All books and records of the Company and other material Assets of the Company
are held or located at the principal offices of the Company indicated on
Schedule 6.22.

 

6.23     Environmental Laws. Except as are used in such amounts as are customary
in the Company’s Ordinary Course of Business and in compliance with all
applicable Environmental Laws, the Company represents and warrants to Buyer
that: (i) the Company has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off any of the premises of the Company (whether or not owned by the Company) in
any manner which at any time violates any Environmental Law or any Permit,
certificate, approval or similar authorization thereunder; (ii) the operations
of the Company comply in all material respects with all Environmental Laws and
all Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, Claim,
citation or notice by any Governmental Authority or any other Person, nor is any
pending or, to the Company’s knowledge, threatened; and (iv) the Company does
not have any liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.

 

6.24     Illegal Payments. Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of his actions for, or on behalf of, the Company: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

- 17 -

--------------------------------------------------------------------------------




6.25     Related Party Transactions. Except for arm’s length transactions
pursuant to which the Company makes payments in the Ordinary Course of Business
upon terms no less favorable than the Company could obtain from third parties,
none of the officers, directors or employees of the Company, nor any
stockholders who own, legally or beneficially, five percent (5%) or more of the
issued and outstanding shares of any class of the Company’s capital stock (each
a “Material Shareholder”), is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner. There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.

 

6.26     Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Notwithstanding the foregoing, in the Company’s Quarterly Report on Form 10-Q
for the quarter-ended September 30, 2014, the Company concluded that its
internal controls were not effective.

 

6.27     Acknowledgment Regarding Buyer’s Purchase of the Securities. The
Company and each Guarantor acknowledges and agrees that Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby. The Company and each Guarantor further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by Buyer or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to Buyer’s purchase of the Securities.
The Company further represents to Buyer that the Company’s and each Guarantor’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company, each Guarantor and its representatives.

 

6.28     Seniority. No indebtedness or other equity or security of the Company
and the Guarantors is senior to the Debentures in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, except
only purchase money security interests (which are senior only as to underlying
Assets covered thereby).

 

6.29     Brokerage Fees. There is no Person acting on behalf of the Company and
the

 

- 18 -

--------------------------------------------------------------------------------




Guarantors who is entitled to or has any claim for any brokerage or finder’s fee
or commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

6.30     No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Securities.

 

6.31     No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of such securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 

6.32     Private Placement. No registration under the Securities Act or the
laws, rules or regulation of any other governmental authority is required for
the issuance of the Securities.

 

6.33     Full Disclosure. All the representations and warranties made by Company
and the Guarantors herein or in the Schedules hereto, and all of the financial
statements, schedules, certificates, confirmations, agreements, contracts, and
other materials submitted to the Buyer in connection with or in furtherance of
this Agreement or pertaining to the transaction contemplated herein, whether
made or given by Company and the Guarantors, its agents or representatives, are
complete and accurate, and do not omit any information required to make the
statements and information provided, in light of the transaction contemplated
herein and in light of the circumstances under which they were made, not
misleading, accurate and meaningful.

 

6.34     Security Interest Confirmation. The Company and each Guarantor hereby
represent, warrant and covenant that (i) the Buyer’s security interests in all
of the “Collateral” (as such term is defined in the Security Agreement) are and
remain valid, perfected, security interests in such Collateral, (ii) the
Debentures purchased by the Buyer in connection with this Agreement and any and
all additional obligations incurred by the Company and each Guarantor in
connection therewith constitute Obligations and such additional principal amount
and additional obligations are each secured by the Security Agreement and
Buyer’s security interests in all of the Collateral, and (iii) the Company and
each Guarantor have not granted any other encumbrances or security interests of
any nature or kind in favor of any other Person affecting any of such
Collateral, other than Permitted Liens.

 

6.35     Ratification. The Company and each Guarantor hereby acknowledge,
represent, warrant and confirm to Buyer that: (i) each of the Transaction
Documents executed by the Company and each Guarantor in connection with the
First Closing are valid and binding obligations of the Company and each
Guarantor, enforceable there against in accordance with their respective terms;
(ii) all obligations of the Company and each Guarantor under all the Transaction
Documents are, shall be and continue to be secured by and under the Security
Agreement, the UCC Financing Statements, and all other Transaction Documents;
(iii) there are no defenses, setoffs, counterclaims, cross-actions or equities
in favor of the Company and each

 

- 19 -

--------------------------------------------------------------------------------




Guarantor to or against the enforcement of any of the Transaction Documents, and
to the extent the Company and each Guarantor have any defenses, setoffs,
counterclaims, cross-actions or equities against the Buyer and/or against the
enforceability of any of the Transaction Documents, the Company and each
Guarantor acknowledge and agree that same are hereby fully and unconditionally
waived by the Company and each Guarantor; and (iv) no oral representations,
statements, or inducements have been made by Buyer or any agents or
representatives of the Buyer with respect to any of the Transaction Documents.

 

6.36      No Defaults. The Company and each Guarantor hereby represent and
warrant that as of the date hereof there exists no Event of Default or any
condition that has occurred following the First Closing which, with the giving
of notice or passage of time, or both, would constitute an Event of Default.

 

6.37      Covenants. The Company and each Guarantor hereby reaffirm that each
has duly performed and observed the covenants and undertakings set forth in this
Agreement and Transaction Documents executed in connection with the First
Closing, and covenants and undertakes to continue to duly perform and observe
such covenants and undertakings, so long as this Agreement shall remain in
effect.

 

ARTICLE VII
COVENANTS

 

7.1       Negative Covenants.

 

(a)          Indebtedness. So long as Buyer owns, legally or beneficially, any
of the Debentures, the Company shall not, either directly or indirectly, create,
assume, incur or have outstanding any indebtedness for borrowed money of any
nature or kind (including purchase money indebtedness), or become liable,
whether as endorser, guarantor, surety or otherwise, for any Obligation of any
other Person, except for: (i) the Debentures; (ii) Obligations disclosed in the
financial statements provided to the Buyer as of the Effective Date; and (iii)
Obligations for accounts payable, other than for money borrowed, incurred in the
Company’s Ordinary Course of Business; provided that, any management or similar
fees payable by the Company shall be fully subordinated in right of payment to
the prior payment in full of the Debentures.

 

(b)          Encumbrances. So long as Buyer owns, legally or beneficially, any
of the Debentures, the Company and the Guarantors shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Encumbrance
upon any Asset of the Company and the Guarantors, whether owned at the date
hereof or hereafter acquired.

 

(c)          Investments. So long as Buyer owns, legally or beneficially, any of
the Debentures, the Company shall not, either directly or indirectly, make or
have outstanding any new investments (whether through purchase of stocks,
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except following: (i)
investments in direct obligations of the United States or any state in the
United

 

- 20 -

--------------------------------------------------------------------------------




States; (ii) trade credit extended by the Company in the Company’s Ordinary
Course of Business; (iii) investments existing on the Effective Date and set
forth in the financial statements provided to the Buyer; and (iv) capital
expenditures first approved by the Buyer in writing, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, in the event that the
Company secures a new investment that provides for the full repayment of the
Debentures in connection therewith, then the Company does not need consent of
Buyer to such investment provided that full repayment of all Obligations is
made.

 

(d)          Issuances. So long as Buyer owns, legally or beneficially, any of
the Debentures, the Company shall not, either directly or indirectly, issue any
equity, debt or convertible or derivative instruments or securities whatsoever,
except upon obtaining Buyer’s prior written consent, which consent may be
withheld in Buyer’s sole discretion. Notwithstanding the foregoing, the Company
may issue Excluded Securities without Buyer’s consent. “Excluded Securities”
means any shares of Common Stock or options to employees, officers, consultants
or directors of the Company pursuant to an Approved Stock Plan duly adopted for
such purpose, by the Board of Directors or the issuance of securities in
strategic acquisitions provided said issuance does not result in a Change of
Control (as hereinafter defined).

 

(e)          Transfer; Merger. So long as Buyer owns, legally or beneficially,
any of the Debentures, the Company shall not, either directly or indirectly,
permit or enter into any transaction involving a “Change of Control” (as
hereinafter defined), or any other merger, consolidation, sale, transfer,
license, Lease, Encumbrance or other disposition of all or substantially all of
its properties or business or all or substantially all of its Assets, except for
the sale, lease or licensing of property or Assets of the Company in the
Company’s Ordinary Course of Business. For purposes of this Agreement, the term
“Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company which
results in any change in the identity of the individuals or entities previously
having the power to direct, or cause the direction of, the management and
policies of the Company, or the grant of a security interest in any ownership
interest of any Person directly or indirectly controlling the Company, which
could result in a change in the identity of the individuals or entities
previously having the power to direct, or cause the direction of, the management
and policies of the Company.

 

(f)           Distributions; Restricted Payments; Change in Management. So long
as Buyer owns, legally or beneficially, any of the Debentures, the Company shall
not, either directly or indirectly: (i) purchase or redeem any shares of its
capital stock; (ii) declare or pay any dividends or distributions, whether in
cash or otherwise, or set aside any funds for any such purpose; (iii) make any
distribution to its shareholders, make any distribution of its property or
Assets or make any loans, advances or extensions of credit to, or investments
in, any Person, including, without limitation, any Affiliates of the Company, or
the Company’s officers, directors, employees or Material Shareholder; (iv) pay
any outstanding indebtedness of the Company, except for indebtedness and other
Obligations permitted hereunder; (v) increase the annual salary paid to any
officers or directors of the Company as of the Effective Date, unless any such
increase is part of a written employment contract with any such officers entered
into prior to the Effective Date, a copy of which has been delivered to and
approved by the Buyer;

 

- 21 -

--------------------------------------------------------------------------------




or (vi) add, replace, remove, or otherwise change any officers or other senior
management positions of the Company from the officers and other senior
management positions existing as of the Effective Date, unless first approved by
Buyer in writing, which approval may be granted or withheld or conditioned by
Buyer in its sole and absolute discretion. The Company shall not pay any
brokerage or finder’s fee or commission in connection with the execution of this
Agreement or the consummation of the transactions contemplated hereby

 

(g)          Use of Proceeds. The Company shall not use any portion of the
proceeds of the Debentures, either directly or indirectly, for any of the
following purposes: (i) to make any payment towards any indebtedness or other
Obligations of the Company; (ii) to pay any Taxes of any nature or kind that may
be due by the Company except as set forth in the Use of Proceeds Confirmation;
or (iii) to pay any Obligations of any nature or kind due or owing to any
officers, directors, employees, or Material Shareholders of the Company, other
than salaries payable in the Company’s Ordinary Course of Business. The Company
covenants and agrees to only use any portion of the proceeds of the purchase and
sale of the Debentures for the purposes set forth in the Use of Proceeds
Confirmation to be executed by the Company on the Effective Date, unless the
Company obtains the prior written consent of the Buyer to use such proceeds for
any other purpose, which consent may be granted or withheld or conditioned by
Buyer in its sole and absolute discretion.

 

(h)          Business Activities; Change of Legal Status and Organizational
Documents. The Company shall not: (i) engage in any line of business other than
the businesses engaged in as of the Effective Date and business reasonably
related thereto; (ii) change its name, organizational identification number (if
applicable), its type of organization, its jurisdiction of organization or other
legal structure; or (iii) permit its Certificate of Incorporation, Bylaws or
other organizational documents to be amended or modified in any way which could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, in connection with the pending settlement of certain class action
lawsuits against the Company as set forth on Schedule 6.10 hereto, the Company
has agreed to certain changes to the Company’s corporate governance policies and
related changes to organizational documents. The parties acknowledge and agree
that any changes arising out of or related to the settlement of the class action
lawsuits are excluded from this section.

 

(i)           Transactions with Affiliates. The Company shall not enter into any
transaction with any of its Affiliates, officers, directors, employees, Material
Shareholders or other insiders, except in the Company’s Ordinary Course of
Business and upon fair and reasonable terms that are no less favorable to the
Company than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company.

 

(j)           Bank Accounts. The Company shall not maintain any bank, deposit,
credit card payment processing accounts, or other accounts with any financial
institution, or any other Person, other than the Company’s accounts listed in
the attached Schedule 6.22. Specifically, the Company may not change, modify,
close or otherwise affect any of the accounts listed in Schedule 6.22 without
Buyer’s prior written approval, which approval may be withheld or conditioned in
Buyer’s sole and absolute discretion.

 

- 22 -

--------------------------------------------------------------------------------




(k)          Board of Directors. The Company shall not appoint any members of
the Board of the Directors or remove any current members of the Board of
Directors without Buyer’s prior written approval, which approval may be withheld
or conditioned in Buyer’s sole and absolute discretion.

 

7.2       Affirmative Covenants.

 

(a)          Corporate Existence. The Company shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary, and shall at all times continue as a going concern in the business
which the Company is presently conducting.

 

(b)          Tax Liabilities. The Company and the Guarantors shall at all times
pay and discharge all Taxes upon, and all Claims (including claims for labor,
materials and supplies) against the Company or any of its properties or Assets,
before the same shall become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
are being maintained or as otherwise provided in this Agreement.

 

(c)          Notice of Proceedings. The Company shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Company, give written notice to the Buyer of all threatened
or pending Proceedings before any Governmental Authority or otherwise affecting
the Company or any of its Assets.

 

(d)          Material Adverse Effect. The Company shall, promptly, but not more
than five (5) days after knowledge thereof shall have come to the attention of
any officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

(e)          Notice of Default. The Company shall, promptly, but not more than
five (5) days after the commencement thereof, give notice to the Buyer in
writing of the occurrence of any “Event of Default” (as such term is defined in
any of the Transaction Documents) or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder or
under any other Transaction Documents.

 

(f)           Maintain Property. The Company shall at all times maintain,
preserve and keep all of its Assets in good repair, working order and condition,
normal wear and tear excepted, and shall from time to time, as the Company deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Company shall
permit Buyer to examine and inspect such Assets at all reasonable times upon
reasonable notice during business hours. During the continuance of any Event of
Default hereunder or under any Transaction Documents, the Buyer shall, at the
Company’s expense, have the right to make additional inspections without
providing advance notice.

 

- 23 -

--------------------------------------------------------------------------------




(g)          Maintain Insurance. The Company shall at all times insure and keep
insured with insurance companies acceptable to Buyer, all insurable property
owned by the Company which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the Effective Date, the Company shall deliver to the Buyer a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section. All such policies of insurance must be satisfactory to Buyer in
relation to the amount and term of the Debentures and type and value of the
Assets of the Company, shall identify Buyer as sole/lender’s loss payee and as
an additional insured. In the event the Company fails to provide Buyer with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Buyer, without waiving or releasing any obligation or default by the Company
hereunder, may at any time (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Buyer deems advisable. This insurance
coverage: (i) may, but need not, protect the Company’s interest in such
property; and (ii) may not pay any claim made by, or against, the Company in
connection with such property. The Company may later request that the Buyer
cancel any such insurance purchased by Buyer, but only after providing Buyer
with evidence that the insurance coverage required by this Section is in force.
The costs of such insurance obtained by Buyer, through and including the
effective date such insurance coverage is canceled or expires, shall be payable
on demand by the Company to Buyer, together with interest at the highest
non-usurious rate permitted by law on such amounts until repaid and any other
charges by Buyer in connection with the placement of such insurance. The costs
of such insurance, which may be greater than the cost of insurance which the
Company may be able to obtain on its own, together with interest thereon at the
highest non-usurious rate permitted by Law and any other charges incurred by
Buyer in connection with the placement of such insurance may be added to the
total Obligations due and owing by the Company hereunder and under the
Debentures to the extent not paid by the Company.

 

(h)          ERISA Liabilities; Employee Plans. The Company shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Company; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Buyer immediately upon receipt
by the Company of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Buyer of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the

 

- 24 -

--------------------------------------------------------------------------------




Internal Revenue Code of 1986 to the extent necessary to keep the Employee Plan
qualified, and to cause the Employee Plan to be administered and operated in a
manner that does not cause the Employee Plan to lose its qualified status. 

 

(i)           Reporting Status; Listing. The Company shall, within ninety (90)
days from the First Closing Date (the “Reporting Date”), provide to Buyer a
complete set of audited financial statements of the Company and all of its
Subsidiaries, in a form and content as required by the SEC for fully reporting
companies. In addition, by the Reporting Date, the Company shall have filed any
and all periodic reports with the SEC required under the Exchange Act to become
current with the Buyer’s reporting requirements under the Exchange Act, and
provide to Buyer evidence acceptable to the Buyer of compliance with the
foregoing requirements. In addition, by the Reporting Date, the Company shall
use its best efforts to obtain approval for the listing and quotation of the
Common Stock on the OTC Bulletin Board, or another Principal Trading Market more
senior and established than the OTC Pink Sheets and approved by Buyer, and to
have such Common Stock trading in such Principal Trading Market. In that regard,
the Company shall file all required applications, reports, statements and all
other documents, and pay all required fees and costs, necessary or required in
order for the Company to accomplish the foregoing requirements. Once the Company
becomes a fully reporting company with the SEC, then so long Buyer owns, legally
or beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of any shares of Common Stock issuable to Buyer under any of the
Transaction Documents upon the Principal Trading Market (subject to official
notice of issuance) and; (iv) upon obtaining approval for the listing and
quotation of the Common Stock on the Principal Trading Market, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock (including, without limitation, any shares of
Common Stock issuable to Buyer under any of the Transaction Documents) on the
Principal Trading Market, and the Company shall comply in all respects with the
Company’s reporting, filing and other Obligations under the bylaws or rules of
the Principal Trading Market, the Financial Industry Regulatory Authority, Inc.
and such other Governmental Authorities, as applicable. The Company shall
promptly provide to Buyer copies of any notices it receives from the SEC or any
Principal Trading Market, to the extent any such notices could in any way have
or be reasonably expected to have a Material Adverse Effect. Notwithstanding
anything to the contrary in this Agreement or any other Transaction Document, in
the event the Company fails to obtain approval for the listing and the quotation
of the Common Stock on the OTC Bulletin, or another Principal Trading Market
more senior and established than the OTC Pink Sheets and approved by Buyer, and
to have such Common Stock trading in such Principal Trading Market by the six
(6) month anniversary of the First Closing Date, then at any time thereafter,
Buyer shall have the right, upon written notice to the Company, to require that
the Company redeem all First Closing Advisory Fee Shares then in Buyer’s
possession for cash equal to the First Closing Share Value, less any cash
proceeds received by the Buyer from any previous sales of First

 

- 25 -

--------------------------------------------------------------------------------




Closing Advisory Fee Shares, if any, in accordance with the process described
below in Section 7.5(iii), or all Second Closing Advisory Fee Shares then in
Buyer’s possession for cash equal to the Second Closing Share Value, less any
cash proceeds received by the Buyer from any previous sales of Second Closing
Advisory Fee Shares, if any, in accordance with the process described below in
Section 7.6(iii).

 

(j)           Rule 144. With a view to making available to Buyer the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Buyer to sell the First
Closing Advisory Fee Shares, Second Closing Advisory Fee Shares or other shares
of Common Stock issuable to Buyer under any Transaction Documents to the public
without registration, the Company represents and warrants that: (i) in
accordance with Section 7.2(i) above, the Company shall become fully reporting
with the SEC by no later than the Reporting Date; (ii) once the Company becomes
fully reporting company with the SEC, the Company will file all required reports
under Section 13 or 15(d) of the Exchange Act, as applicable; and (iii) the
Company is not an issuer defined as a “Shell Company” (as hereinafter defined);
and (iv) if Company has, at any time, been an issuer defined as a “Shell
Company,” Company has not been an issuer defined as a Shell Company for at least
twelve (12) months prior to the First Closing Date. For the purposes hereof, the
term “Shell Company” shall mean an issuer that meets the description defined
under Rule 144. In addition, so long as Company owns, legally or beneficially,
any of the Securities, Company shall, at its sole expense:

 

(i)          Make, keep and ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144, is publicly
available

 

(ii)         furnish to the Buyer, promptly upon reasonable request: (A) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act; and (b) such
other information as may be reasonably requested by Buyer to permit the Buyer to
sell any of the shares of Common Stock acquired hereunder or under any other
Transaction Documents pursuant to Rule 144 without limitation or restriction;
and;

 

(iii)        promptly at the request of Buyer, give the Company’s transfer agent
(the “Transfer Agent”) instructions to the effect that, upon the Transfer
Agent’s receipt from Buyer of a certificate (a “Rule 144 Certificate”)
certifying that Buyer’s holding period (as determined in accordance with the
provisions of Rule 144) for any portion of the shares of Common Stock issuable
under any Transaction Document which Buyer proposes to sell (or any portion of
such shares which Buyer is not presently selling, but for which Buyer desires to
remove any restrictive legends applicable thereto) (the “Securities Being Sold”)
is not less than six (6) months, and receipt by the Transfer Agent of the “Rule
144 Opinion” (as hereinafter defined) from the Company or its counsel (or from
Buyer and its counsel as permitted below), the Transfer Agent is to effect the
transfer (or issuance of a new certificate without restrictive legends, if
applicable) of the Securities Being Sold and issue to Buyer or transferee(s)
thereof one or more stock certificates representing the transferred (or
re-issued) Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the Transfer
Agent’s books and records. In this regard, upon Buyer’s request, the Company
shall have an affirmative obligation to cause its counsel to promptly issue to
the

 

- 26 -

--------------------------------------------------------------------------------




Transfer Agent a legal opinion providing that, based on the Rule 144
Certificate, the Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement (the “Rule
144 Opinion”). If the Transfer Agent requires any additional documentation in
connection with any proposed transfer (or re-issuance) by Buyer of any
Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the Transfer Agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer (or re• issuance)
of the Securities Being Sold and the issuance of an unlegended certificate to
any such Buyer or any transferee thereof, all at the Company’s expense. Any and
all fees, charges or expenses, including, without limitation, attorneys’ fees
and costs, incurred by Buyer in connection with issuance of any such shares, or
the removal of any restrictive legends thereon, or the transfer of any such
shares to any assignee of Buyer, shall be paid by the Company, and if not paid
by the Company, the Buyer may, but shall not be required to, pay any such fees,
charges or expenses, and the amount thereof, together with interest thereon at
the highest non-usurious rate permitted by law, from the date of outlay, until
paid in full, shall be due and payable by the Company to Buyer immediately upon
demand therefor, and all such amounts shall be additional Obligations of the
company to Buyer secured under the Transaction Documents. In the event that the
Company and/or its counsel refuses or fails for any reason to render the Rule
144 Opinion or any other documents, certificates or instructions required to
effectuate the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, then: (A) to the extent the Securities Being Sold could be lawfully
transferred (or re-issued) without restrictions under applicable laws, Company’s
failure to promptly provide the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance)of the Securities Being Sold and the issuance of an unlegended
certificate to any such Buyer or any transferee thereof shall be an immediate
Event of Default under this Agreement and all other Transaction Documents; and
(B) the Company hereby agrees and acknowledges that Buyer is hereby irrevocably
and expressly authorized to have counsel to Buyer render any and all opinions
and other certificates or instruments which may be required for purposes of
effectuating the transfer (or re-issuance) of the Securities Being Sold and the
issuance of an unlegended certificate to any such Buyer or any transferee
thereof, and the Company hereby irrevocably authorizes and directs the Transfer
Agent to, without any further confirmation or instructions from the Company,
transfer or re-issue any such Securities Being Sold as instructed by Buyer and
its counsel.

 

(k)          Matters With Respect to Securities.

 

(i)          Issuance of Conversion Shares. The parties hereto acknowledge that
pursuant to the terms of the Debentures, Buyer has the right, at its discretion
following an Event of Default, to convert amounts due under the Debentures into
Common Stock in accordance with the terms of the Debentures. In the event, for
any reason, the Company fails to issue, or cause its Transfer Agent to issue,
any portion of the Common Stock issuable upon conversion of the Debentures (the
“Conversion Shares”) to Buyer in connection with the exercise by Buyer of any of
its conversion rights under the Debentures, then the parties hereto acknowledge
that Buyer shall irrevocably be entitled to deliver to the Transfer Agent, on
behalf of itself and the Company, a “Conversion Notice” (as defined in the
Debentures) requesting the issuance of the Conversion Shares then issuable in
accordance

 

- 27 -

--------------------------------------------------------------------------------




with the terms of the Debentures, and the Transfer Agent, provided they are the
acting transfer agent for the Company at the time, shall, and the Company hereby
irrevocably authorizes and directs the Transfer Agent to, without any further
confirmation or instructions from the Company, issue the Conversion Shares
applicable to the Conversion Notice then being exercised, and surrender to a
nationally recognized overnight courier for delivery to Buyer at the address
specified in the Conversion Notice, a certificate of the Common Stock of the
Company, registered in the name of Buyer or its nominee, for the number of
Conversion Shares to which Buyer shall be then entitled under the Debentures, as
set forth in the Conversion Notice.

 

(ii)         Removal of Restrictive Legends. In the event that Buyer has any
shares of the Company’s Common Stock bearing any restrictive legends, and Buyer,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Company hereby agrees and acknowledges that
Buyer is hereby irrevocably and expressly authorized to have counsel to Buyer
render any and all opinions and other certificates or instruments which may be
required for purposes of removing such restrictive legends, and the Company
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by Buyer, and surrender to a common
carrier for overnight delivery to the address as specified by Buyer,
certificates, registered in the name of Buyer or its designees or nominees,
representing the shares of Common Stock to which Buyer is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Company.

 

(iii)        Authorized Agent of the Company. The Company hereby irrevocably
appoints the Buyer and its counsel and its representatives, each as the
Company’s duly authorized agent and attorney-in-fact for the Company for the
purposes of authorizing and instructing the Transfer Agent to process issuances,
transfers and legend removals upon instructions from Buyer, or any counsel or
representatives of Buyer, as specifically contemplated herein. The authorization
and power of attorney granted hereby is coupled with an interest and is
irrevocable so long as any obligations of the Company under Debentures remain
outstanding, and so long as the Buyer owns or has the right to receive, any
shares of the Company’s Common Stock hereunder or under any Transaction
Documents. In this regard, the Company hereby confirms to the Transfer Agent and
the Buyer that it can NOT and will NOT give instructions, including stop orders
or otherwise, inconsistent with the terms of this Agreement with regard to the
matters contemplated herein, and that the Buyer shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for Buyer and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Buyer, or any
counsel or representatives of Buyer, as specifically contemplated herein,
without any further instructions, orders or confirmations from the Company.

 

(iv)       Injunction and Specific Performance. The Company specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Company of

 

- 28 -

--------------------------------------------------------------------------------




any provision of this Section 7.2(k), the Buyer will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
of any provision of this Section 7.2(j) by the Company, the Buyer shall be
entitled to obtain, in addition to all other rights or remedies Buyer may have,
at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 7.2(k).

 

(l)          Continued Due Diligence/Field Audits. The Company acknowledges that
during the term of this Agreement, Buyer and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Company and its
business and operations. Such ongoing due diligence reviews may include, and the
Company does hereby agree to allow Buyer, to conduct site visits and field
examinations of the office locations of the Company, and the Assets and records
of each of them, upon reasonable notice to the Company, the results of which
must be satisfactory to Buyer in Buyer’s sole and absolute discretion. In this
regard, in order to cover Buyer’s expenses of the ongoing due diligence reviews
and any site visits or field examinations which Buyer may undertake from time to
time while this Agreement is in effect, the Company shall pay to Buyer, within
five (5) Business Days after receipt of an invoice or demand therefor from
Buyer, a fee of up to $4,000 per year (based on two (2) expected filed audits
and ongoing due diligence of $2,000 per visit or audit) to cover such ongoing
expenses, which due diligence expenses (including those set forth in Section
7.4(b)) shall not exceed $30,000. Failure to pay such fee as and when required
shall be deemed an Event of Default under this Agreement and all other
Transaction Documents. The foregoing notwithstanding, from and after the
occurrence of an Event of Default or any event which with notice, lapse of time
or both, would become an Event of Default, Buyer may conduct site visits, field
examinations and other ongoing reviews of the Company’s records, Assets and
operations at any time, in its sole discretion, without any limitations in terms
of number of site visits or examinations and without being limited to the fee
hereby contemplated, all at the sole expense of the Company.

 

(m)         Dissolution of Subsidiaries. The Company shall within thirty (30)
days of the Second Closing Date, cause any Subsidiary which has not executed a
counterpart to this Agreement as a Guarantor to be dissolved and shall provide
evidence of same to the Buyer, which such evidence shall be satisfactory to
Buyer in its sole and absolute discretion, provided, however, in the event any
such Subsidiary is not dissolved within thirty (30) days of the Second Closing
Date, such Subsidiary shall become an additional party hereto and a guarantor of
the Company’s Obligations hereunder, and the Company shall take any and all
actions necessary or advisable to cause said Subsidiary to execute a counterpart
to this Agreement and any and all other documents which the Buyer shall require.

 

 

(n)          Control Agreement. Within thirty (30) days from the Second Closing
Date, the Company and each Guarantor shall deliver a Control Agreement(s) for
each account listed on Schedule 6.22 attached hereto as required by the Buyer in
a form and substance acceptable to the Buyer in its sole and absolute
discretion.

  

(o)          Series C Preferred Stock. Upon satisfaction in full of all
outstanding

 

- 29 -

--------------------------------------------------------------------------------




Obligations, the Buyer shall return the shares of Series C Preferred Stock in
its possession to the Company and otherwise undertake such actions reasonably
requested by Company to have such shares canceled.

 

7.3       Reporting Requirements. The Company agrees as follows:

 

(a)          Financial Statements. The Company shall at all times maintain a
system of accounting capable of producing its individual and consolidated (if
applicable) financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to the Buyer or its authorized representatives such information
regarding the business affairs, operations and financial condition of the
Company as Buyer may from time to time request or require, including:

 

(i)          As soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Buyer, containing an unqualified opinion of
such accountant;

 

(ii)         as soon as available, and in any event, within sixty (60) days
after the close of each fiscal quarter, a copy of the quarterly financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company;

 

(iii)        as soon as available, and in any event, within thirty (30) days
following the end of each calendar month, a copy of the financial statements of
the Company regarding such month, including balance sheet, statement of income
and retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the CEO or CFO of the Company.

 

No change with respect to the Company’s accounting principles shall be made by
the Company without giving prior notification to Buyer. The Company represents
and warrants to Buyer that the financial statements delivered to Buyer at or
prior to the execution and delivery of this Agreement and to be delivered at all
times thereafter accurately reflect and will accurately reflect the financial
condition of the Company in all material respects. Buyer shall have the right at
all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of the
Company and make extracts therefrom.

 

(b)          Additional Reporting Requirements. The Company shall provide the
following reports and statements to Buyer as follows:

 

(i)          Income Projections; Variance. On the Effective Date, the

 

- 30 -

--------------------------------------------------------------------------------




Company shall provide to Buyer an income statement projection showing, in
reasonable detail, the Company’s income statement projections for the twelve
(12) calendar months following the Effective Date (the “Income Projections”). In
addition, on the first (1st) day of every calendar month after the Effective
Date, the Company shall provide to Buyer a report comparing the Income
Projections to actual results. Any variance in the Income Projections to actual
results that is more than ten percent (10%) (either above or below) will require
the Company to submit to Buyer written explanations as to the nature and
circumstances for the variance.

 

(ii)          Use of Proceeds; Variance. On the first (1st) day of every
calendar month after the Effective Date, the Company shall provide to Buyer a
report comparing the use of the proceeds from the sale of Debentures set forth
in the Use of Proceeds Confirmation, with the actual use of such proceeds. Any
variance in the actual use of such proceeds from the amounts set forth in the
approved Use of Proceeds Confirmation will require the Company to submit to
Buyer written explanations as to the nature and circumstances for the variance.

  

(iii)        Bank Statements. The Company shall submit to Buyer true and correct
copies of all bank statements received by the Company within five (5) days after
the Company’s receipt thereof from its bank.

 

(iv)        Interim Reports. Promptly upon receipt thereof, the Company shall
provide to Buyer copies of interim and supplemental reports, if any, submitted
to the Company by independent accountants in connection with any interim audit
or review of the books of the Company.

 

(v)         Aged Accounts/Payables Schedules. The Company shall, ) on the first
(1st) day of each and every calendar month, deliver to Buyer an aged schedule of
the accounts receivable of the Company, listing the name and amount due from
each Person and showing the aggregate amounts due from: (i) 0-30 days; (ii)
31-60 days; (iii) 61-90 days; (iv) 91-120 days; and (v) more than 120 days, and
certified as accurate by the CEO or CFO of the Company. The Company shall, on
the first (1st ) day of each and every calendar month, deliver to Buyer an aged
schedule of the accounts payable of the Company, listing the name and amount due
to each creditor and showing the aggregate amounts due from: (v) 0-30 days; (w)
31-60 days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120 days, and
certified as accurate by the CEO or CFO of the Company.

 

(c)          Failure to Provide Reports. So long as Buyer owns, legally or
beneficially, any of the Securities, if the Company shall fail to timely provide
any reports required to be provided by the Company and/or Guarantors to the
Buyer under this Agreement or any other Transaction Document, in addition to all
other rights and remedies that Buyer may have under this Agreement and the other
Transaction Documents, Buyer shall have the right to require, at each instance
of any such failure, upon written notice to the Company, that the Company redeem
2.5% of the aggregate amount of the Second Closing Advisory Fee then
outstanding, which cash redemption payment shall be due and payable by wire
transfer of Dollars to an account designated by Buyer within five (5) Business
Days from the date the Buyer delivers

 

- 31 -

--------------------------------------------------------------------------------




such redemption notice to the Company. The parties hereto acknowledge and agree
that the first failure under this Section shall not constitute an Event of
Default as set forth in the Debenture and incorporated by reference herein.

 

(d)          Covenant Compliance. The Company shall, within thirty (30) days
after the end of each calendar month, deliver to Buyer a Compliance Certificate,
confirming compliance by the Company with the covenants therein, and certified
as accurate by an officer of the Company.

 

7.4       Fees and Expenses.

 

(a)          Transaction Fees. The Company agrees to pay to Buyer a transaction
advisory fee equal to two percent (2%) of the amount of the Debentures purchased
by Buyer at the First Closing, which fee shall be due and payable on the
Effective Date and withheld from the gross purchase price paid by Buyer for the
Debentures. In the event of any Additional Closings, the Company shall pay to
Buyer a transaction advisory fee equal to two percent (2%) of the amount of the
Debentures purchased by Buyer at any such Additional Closings, which fee shall
be due and payable upon such Additional Closing and withheld from the gross
purchase price paid by Buyer for the Debentures at such Additional Closing.

  

(b)          Document Review and Legal Fees. The Company agrees to pay to the
Buyer or its counsel a document review and legal fee equal to Seven Thousand
Five Hundred and No/100 United States Dollars ($7,500.00), which shall be due
and payable in full on the Effective Date, or any remaining portion thereof
shall be due and payable on the Effective Date if a portion of such fee was paid
upon the execution of any term sheet related to this Agreement. The Company also
agrees to be responsible for the prompt payment of all legal fees and expenses
of the Company and its own counsel and other professionals incurred by the
Company in connection with the negotiation and execution of this Agreement and
the Transaction Documents. Notwithstanding anything to the contrary in this
Agreement, the document review and legal fee shall not executed Thirty Thousand
and No/100 United States Dollars ($30,000.00).

 

(c)          Other Fees. The Company also agrees to pay to the Buyer (or any
designee of the Buyer), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Buyer and of any
experts and agents, which the Buyer may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, subordination, waiver or other
modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company to perform or observe any of the provisions of this Agreement or
any of the Transaction Documents. Included in the foregoing shall be the amount
of all expenses paid or incurred by Buyer in consulting with counsel concerning
any of its rights under this

 

- 32 -

--------------------------------------------------------------------------------




Agreement or any other Transaction Document or under applicable law. To the
extent any such costs, fees, charges, taxes or expenses are incurred prior to
the funding of proceeds from the Closing, same shall be paid directly from the
proceeds of the Closing. All such costs and expenses, if not so immediately paid
when due or upon demand thereof, shall bear interest from the date of outlay
until paid, at the highest rate set forth in the Debenture, or if none is so
stated, the highest rate allowed by law. All of such costs and expenses shall be
additional Obligations of the Company to Buyer secured under the Transaction
Documents. The provisions of this Subsection shall survive the termination of
this Agreement.

 

7.5       First Closing Advisory Fee.

 

(i)           Share Issuance. In consideration of advisory services provided by
Buyer to the Company prior to the First Closing Date (the “First Closing
Advisory Fee”), the Company agreed to pay to the Buyer a fee by issuing to Buyer
that number of shares of the Company’s Common Stock equal to a dollar amount of
Two Hundred Thousand and No/100 United States Dollars (US$200,000) (the “First
Closing Share Value”). On the First Closing Date, the Company issued 10,000,000
shares of Common Stock (the “First Closing Advisory Fee Shares”). The First
Closing Advisory Fee Shares shall be deemed to be validly issued, fully paid,
and non-assessable shares of the Company’s Common Stock. The Company agrees and
acknowledges that the Frist Closing Advisory Fee Shares shall be deemed fully
earned as of the First Closing Date, regardless of the amount or number of
Debentures purchased hereunder.

 

(ii)          Adjustments. It is the intention of the Company and Buyer that the
Buyer shall generate net proceeds from the sale of the First Closing Advisory
Fee Shares equal to the First Closing Share Value. The Buyer shall have the
right to sell the First Closing Advisory Fee Shares on the “grey sheets” or
otherwise, at any time in accordance with applicable securities laws. At any
time the Buyer may elect, the Buyer may deliver to the Company a reconciliation
statement showing the net proceeds actually received by the Buyer from the sale
of the First Closing Advisory Fee Shares (the “First Closing Sale
Reconciliation”). If, as of the date of the delivery by Buyer of the First
Closing Sale Reconciliation, the Buyer has not realized net proceeds from the
sale of such First Closing Advisory Fee Shares equal to at least the First
Closing Share Value, as shown on the First Closing Sale Reconciliation, then the
Company shall immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock to the Buyer in
an amount sufficient such that, when sold and the net proceeds thereof are added
to the net proceeds from the sale of any of the previously issued and sold First
Closing Advisory Fee Shares, the Buyer shall have received total net funds equal
to the First Closing Share Value. If additional shares of Common Stock are
issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Buyer still has not received
net proceeds equal to at least the First Closing Share Value, then the Company
shall again be required to immediately take all required action necessary or
required in order to cause the issuance of additional shares of Common Stock to
the Buyer as contemplated above, and such additional issuances shall continue
until the Buyer has received net proceeds from the sale of such Common Stock
equal to the First Closing Share Value. In the event the Buyer receives net
proceeds from the sale of First Closing Advisory Fee Shares equal to the First
Closing Share Value, and the Buyer still has First Closing Advisory Fee Shares
remaining to be sold, the Buyer shall return all such remaining First Closing
Advisory

 

- 33 -

--------------------------------------------------------------------------------




Fee Shares to the Company. In the event additional Common Stock is required to
be issued as outlined above, the Company shall instruct its Transfer Agent to
issue certificates representing such additional shares of Common Stock to the
Buyer immediately subsequent to the Buyer’s notification to the Company that
additional shares of Common Stock are issuable hereunder, and the Company shall
in any event cause its Transfer Agent to deliver such certificates to Buyer
within three (3) Business Days following the date Buyer notifies the Company
that additional shares of Common Stock are to be issued hereunder. In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Buyer within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the
Transaction Documents. Notwithstanding anything contained in this Section 7.5 to
the contrary, the Company shall have the right to redeem any First Closing
Advisory Fee Shares then in the Buyer’s possession for an amount payable by the
Company to Buyer in cash equal to the First Closing Share Value, less any net
cash proceeds received by the Buyer from any previous sales of First Closing
Advisory Fee Shares. Upon Buyer’s receipt of such cash payment in accordance
with the immediately preceding sentence, the Buyer shall return any then
remaining First Closing Advisory Fee Shares in its possession back to the
Company and otherwise undertake any required actions reasonably requested by
Company to have such then remaining First Closing Advisory Fee Shares returned
to Company.

 

(iii)         Mandatory Redemption. Notwithstanding anything contained in this
Agreement to the contrary, in the event the Buyer has not realized net proceeds
from the sale of First Closing Advisory Fee Shares equal to at least the First
Closing Share Value by the earlier of an Event of Default or the twelve month
anniversary of the First Closing Date, then at any time thereafter, the Buyer
shall have the right, upon written notice to the Company, to require that the
Company redeem all First Closing Advisory Fee Shares then in Buyer’s possession
for cash equal to the First Closing Share Value, less any cash proceeds received
by the Buyer from any previous sales of First Closing Advisory Fee Shares, if
any. In the event such redemption notice is given by the Buyer, the Company
shall redeem the then remaining First Closing Advisory Fee Shares in Buyer’s
possession for an amount of Dollars equal to the First Closing Share Value, less
any cash proceeds received by the Buyer from any previous sales of First Closing
Advisory Fee Shares, if any, payable by wire transfer to an account designated
by Buyer within five (5) Business Days from the date the Buyer delivers such
redemption notice to the Company.

 

7.6       Second Closing Advisory Fee.

 

(i)           Share Issuance. In consideration of advisory services provided by
Buyer to the Company prior to the Second Closing Date (the “Second Closing
Advisory Fee”), the Company shall pay to the Buyer a fee by issuing to Buyer
that number of shares of the Company’s Series B Convertible Preferred Stock (the
“Series B Preferred”) equal to, when converted into Common Stock, a dollar
amount of One Million and No/100 United States Dollars (US$1,000,000) (the
“Second Closing Share Value”). It is agreed that the number of shares of Series
B Preferred issuable to Buyer under this Section 7.6 shall be 100,000 (including
any Common Stock into which the Series B Preferred is convertible, the “Second
Closing Advisory Fee Shares”). Upon conversion of the share of Series B
Preferred, the Buyer shall never be in possession of an amount of Common Stock
greater than 4.99% of the issued and outstanding

 

- 34 -

--------------------------------------------------------------------------------




Common Stock of the Company provided, however that this ownership restriction
described in this Section 7.6 may be waived by the Buyer, in whole or in part,
upon 61 days’ prior written notice. The Company shall instruct its transfer
agent to issue certificates representing the Second Closing Advisory Fee Shares
issuable to the Buyer immediately upon the Company’s execution of this
Agreement, and shall cause its Transfer Agent to deliver such certificates to
Buyer within five (5) Business Days from the Effective Date. In the event such
certificates representing the Second Closing Advisory Fee Shares issuable
hereunder shall not be delivered to the Buyer within said five (5) Business Day
period, same shall be an immediate default under this Agreement and the other
Transaction Documents. The Second Closing Advisory Fee Shares, when issued,
shall be deemed to be validly issued, fully paid, and non-assessable shares of
the Company’s Common Stock. The Second Closing Advisory Fee Shares shall be
deemed fully earned as of the Effective Date, regardless of the amount or number
of Debentures purchased hereunder.

 

(ii)          Adjustments. It is the intention of the Company and Buyer that the
Buyer shall generate net proceeds from the sale of the Second Closing Advisory
Fee Shares equal to the Second Closing Share Value. The Buyer shall have the
right to sell the Second Closing Advisory Fee Shares on the “grey sheets” or
otherwise, at any time in accordance with applicable securities laws. At any
time the Buyer may elect, the Buyer may deliver to the Company a reconciliation
statement showing the net proceeds actually received by the Buyer from the sale
of the Second Closing Advisory Fee Shares (the “Second Closing Sale
Reconciliation”). If, as of the date of the delivery by Buyer of the Second
Closing Sale Reconciliation, the Buyer has not realized net proceeds from the
sale of such Second Closing Advisory Fee Shares equal to at least the Second
Closing Share Value, as shown on the Second Closing Sale Reconciliation, then
the Company shall immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock or Series B
Preferred to the Buyer in an amount sufficient such that, when sold and the net
proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Second Closing Advisory Fee Shares, the Buyer shall
have received total net funds equal to the Second Closing Share Value. If
additional shares of Common Stock or Series B Preferred are issued pursuant to
the immediately preceding sentence, and after the sale of such additional issued
shares of Common Stock or Series B Preferred, the Buyer still has not received
net proceeds equal to at least the Second Closing Share Value, then the Company
shall again be required to immediately take all required action necessary or
required in order to cause the issuance of additional shares of Common Stock or
Series B Preferred to the Buyer as contemplated above, and such additional
issuances shall continue until the Buyer has received net proceeds from the sale
of such Common Stock equal to the Second Closing Share Value. In the event the
Buyer receives net proceeds from the sale of Second Closing Advisory Fee Shares
equal to the Second Closing Share Value, and the Buyer still has Second Closing
Advisory Fee Shares remaining to be sold, the Buyer shall return all such
remaining Second Closing Advisory Fee Shares to the Company. In the event
additional Common Stock or Series B Preferred is required to be issued as
outlined above, the Company shall instruct its Transfer Agent to issue
certificates representing such additional shares of Common Stock or Series B
Preferred to the Buyer immediately subsequent to the Buyer’s notification to the
Company that additional shares of Common Stock or Series B Preferred are
issuable hereunder, and the Company shall in any event cause its Transfer Agent
to deliver such certificates to Buyer within three (3) Business Days following
the date Buyer notifies the

 

- 35 -

--------------------------------------------------------------------------------




Company that additional shares of Common Stock or Series B Preferred are to be
issued hereunder. In the event such certificates representing such additional
shares of Common Stock or Series B Preferred issuable hereunder shall not be
delivered to the Buyer within said five (5) Business Day period, same shall be
an immediate default under this Agreement and the Transaction Documents.
Notwithstanding anything contained in this Section 7.6 to the contrary, the
Company shall have the right to redeem any Second Closing Advisory Fee Shares
then in the Buyer’s possession for an amount payable by the Company to Buyer in
cash equal to the Second Closing Share Value, less any net cash proceeds
received by the Buyer from any previous sales of Second Closing Advisory Fee
Shares. Upon Buyer’s receipt of such cash payment in accordance with the
immediately preceding sentence, the Buyer shall return any then remaining Second
Closing Advisory Fee Shares in its possession back to the Company and otherwise
undertake any required actions reasonably requested by Company to have such then
remaining Second Closing Advisory Fee Shares returned to Company.

 

(iii)         Mandatory Redemption. Notwithstanding anything contained in this
Agreement to the contrary, in the event the Buyer has not realized net proceeds
from the sale of Second Closing Advisory Fee Shares equal to at least the Second
Closing Share Value by the earlier of an Event of Default or the twelve month
anniversary of the Effective Date, then at any time thereafter, the Buyer shall
have the right, upon written notice to the Company, to require that the Company
redeem all Second Closing Advisory Fee Shares then in Buyer’s possession for
cash equal to the Second Closing Share Value, less any cash proceeds received by
the Buyer from any previous sales of Second Closing Advisory Fee Shares, if any.
In the event such redemption notice is given by the Buyer, the Company shall
redeem the then remaining Second Closing Advisory Fee Shares in Buyer’s
possession for an amount of Dollars equal to the Second Closing Share Value,
less any cash proceeds received by the Buyer from any previous sales of Second
Closing Advisory Fee Shares, if any, payable by wire transfer to an account
designated by Buyer within five (5) Business Days from the date the Buyer
delivers such redemption notice to the Company.

 

7.7       Share Reserve. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, three (3) times
such number of shares of Common Stock as shall be necessary to effect the
issuance of the Conversion Shares under this Agreement or any other Transaction
Documents (collectively, the “Share Reserve”). The Company represents that it
has sufficient authorized and unissued shares of Common Stock available to
create the Share Reserve after considering all other commitments that may
require the issuance of Common Stock. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Debentures that may be issuable hereunder.
If upon receipt of a conversion notice from the Buyer, the Share Reserve is
insufficient to effect the full conversion of the Debentures that may be
issuable hereunder, the Company shall take all required measures to implement an
increase of the Share Reserve accordingly. If the Company does not have
sufficient authorized and unissued shares of Common Stock available to increase
the Share Reserve, the Company shall cause its authorized and unissued shares to
be increased within forty-five (45) days to an amount of shares equal to three
(3) times the Conversion Shares.

 

- 36 -

--------------------------------------------------------------------------------




7.8       Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Company following the date hereof, within ten (10)
Business Days of such event, shall become an additional party hereto and
guarantor of the Company’s Obligation hereunder, and the Company shall take any
and all actions necessary or advisable to cause said Subsidiary to execute a
counterpart to this Agreement and any and all other documents which the Buyer
shall require. “Subsidiary” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns, directly or indirectly, fifty percent (50%) or more of: (i) the combined
voting power of all classes of stock/units having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’ S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

8.1       Buyer shall have executed the Transaction Documents and delivered them
to the Company.

 

8.2       The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.

 

8.3       The Company shall have received such certificates, confirmations,
resolutions, acknowledgements or other documentation necessary or advisable from
all applicable Governmental Authorities, including, but not limited to, those
located in the State of Nevada, as the Company may require in order to evidence
such Governmental Authorities’ approval of this Agreement, the Transaction
Documents and the purchase of the Debentures contemplated hereby.

 

8.4       The Company shall have received aggregate proceeds for the Debentures
to be issued and sold to Buyer at each such Closing, minus the fees to be paid
directly from the proceeds of each such Closing as set forth in this Agreement,
in the form of wire transfers of immediately available U.S. dollars.

 

- 37 -

--------------------------------------------------------------------------------




ARTICLE IX 

CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of the Buyer hereunder to purchase the Debentures at the Closings
is subject to the satisfaction, at or before each applicable Closing Date, of
each of the following conditions (in addition to any other conditions precedent
elsewhere in this Agreement), provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion:

 

9.1       Second Closing. The obligation of the Buyer hereunder to purchase the
Debentures at the Second Closing is subject to the satisfaction, at or before
the Second Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

(a)          The Company, each Guarantor and/or the President (as applicable)
shall have executed and delivered the Transaction Documents applicable to the
Second Closing and delivered the same to the Buyer.

 

(b)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Second Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company and each Guarantor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and each
Guarantor at or prior to the Second Closing Date.

 

(c)          The Buyer shall have issued an irrevocable issuance instruction
letter and board resolution, authorizing the issuance of the Second Closing
Advisory Fee Shares and irrevocably directing its Transfer Agent to issue and
deliver the Second Closing Advisory Fee Shares to Buyer or its designee.

 

(d)         The Buyer shall have received an opinion of counsel from counsel to
the Company in a form satisfactory to the Buyer and its counsel.

 

(e)          The Company shall have delivered to the Buyer the filed Certificate
of Designation of Series B Convertible Preferred Stock and the original
certificate evidencing the issuance of such shares to the Buyer.

 

(f)          The Company and each Guarantor shall have executed and delivered to
Buyer a closing certificate, certified as true, complete and correct by an
officer of the Company or Guarantor, in substance and form required by Buyer,
which closing certificate shall include and attach as exhibits: (i) a true copy
of a certificate of good standing evidencing the formation and good standing of
the Company or Guarantor from the secretary of state (or comparable

 

- 38 -

--------------------------------------------------------------------------------




office) from the jurisdiction in which the Company is formed; (ii) the Company’s
or Guarantor’s Organizational Documents; (iii) copies of the resolutions of the
board of directors of the Company or Guarantor as adopted by the Company’s or
Guarantor’s board of directors, in a form acceptable to Buyer; and (iv)
resolution of the Guarantor’s shareholders, approving and authorizing the
execution, delivery and performance of the Transaction Documents to which it is
party and the transactions contemplated thereby, in a form acceptable to the
Buyer.

 

(g)          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect.

 

(h)          The Buyer shall have received copies of UCC search reports, issued
by the Secretary of State of the state of incorporation or residency, as
applicable, of the Company and each Guarantor, dated such a date as is
reasonably acceptable to Buyer, listing all effective financing statements which
name the Company and each Guarantor, under their present name and any previous
names, as debtors, together with copies of such financing statements.

 

(i)           The Company and each Guarantor shall have executed such other
agreements, certificates, confirmations or resolutions as the Buyer may require
to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be required by Buyer.

 

(j)           The Company shall have delivered to the Buyer the filed
Certificate of Designation of Series C Preferred Stock and the original
certificate evidencing the issuance of such shares to the Buyer.

 

9.2       Additional Closing. Provided the Buyer is to purchase additional
Debentures in accordance with Section 4.4 at an Additional Closing, the
obligation of the Buyer hereunder to accept and purchase the Debentures at any
Additional Closing is subject to the satisfaction, at or before the Additional
Closing Date, of each of the following conditions:

 

(a)          The Company and each Guarantor shall have executed the Transaction
Documents applicable to the Additional Closing and delivered the same to the
Buyer.

 

(b)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Additional Closing Date.

 

(c)          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect. 

 

- 39 -

--------------------------------------------------------------------------------




(d)          No default or Event of Default shall have occurred and be
continuing under this Agreement or any other Transaction Documents, and no event
shall have occurred that, with the passage of time, the giving of notice, or
both, would constitute a default or an Event of Default under this Agreement or
any other Transaction Documents.

 

(e)          The Company and each Guarantor shall have executed such other
agreements, certificates, confirmations or resolutions as the Buyer may require
to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be required by Buyer.

 

ARTICLE X
INDEMNIFICATION

 

10.1     Company’s and the Guarantors’ Obligation to Indemnify. In consideration
of the Buyer’s execution and delivery of this Agreement and acquiring the
Securities hereunder, and in addition to all of the Company’s and the
Guarantors’ other obligations under this Agreement, the Company and each
Guarantor hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company and each Guarantor does hereby
agree to hold the Buyer Indemnified Parties forever harmless, from and against
any and all Claims made, brought or asserted against the Buyer Indemnified
Parties, or any one of them, and Company and each Guarantor hereby agrees to pay
or reimburse the Buyer Indemnified Parties for any and all Claims payable by any
of the Buyer Indemnified Parties to any Person, including reasonable attorneys’
and paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non- usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company and the Guarantors in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; (ii) any breach of any covenant,
agreement or Obligation of the Company and the Guarantors contained in this
Agreement, the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby; or (iii) any Claims brought or made
against the Buyer Indemnified Parties, or any one of them, by a third party and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
instrument, document or agreement executed pursuant hereto or thereto, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Debentures, or the status
of the Buyer or holder of any of the Securities, as a buyer and holder of such
Securities in the Company. To the extent that the foregoing undertaking by the
Company and the Guarantors may be unenforceable for any reason, the Company and
the Guarantors shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.

 

- 40 -

--------------------------------------------------------------------------------




ARTICLE XI

MISCELLANEOUS

 

11.1     Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows: 



    If to the Company: Growlife, Inc.   500 Union Street, Suite 810   Seattle,
WA 98101   Attention: Marco Hegyi   E-Mail: mhegyi@growlifeinc.com     With a
copy to: Horwitz & Armstrong, LLP (which shall not constitute notice) 26475
Rancho Parkway South   Lake Forest, CA 92630   Attention: John Armstrong, Esq.  
E-Mail: jarmstrong@horwitzarmstrong.com     If to the Buyer: TCA Global Credit
Master Fund, LP   3960 Howard Hughes Parkway, Suite 500   Las Vegas, NV 89169  
Attn: Mr. Robert Press   E-Mail: bpress@tcaglobalfund.com     With a copy to:
Lucosky Brookman LLP (which shall not constitute notice) 101 Wood Avenue South,
5th Floor   Woodbridge, NJ 08830   Attn: Seth A. Brookman, Esq.   E-Mail:
sbrookman@lucbro.com



  

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

11.2     Obligations Absolute. None of the following shall affect the
Obligations of the Company and the Guarantors to Buyer under this Agreement,
Buyer’s rights with respect to

 

- 41 -

--------------------------------------------------------------------------------




the Collateral or any other Transaction Documents:

 

(a)          acceptance or retention by Buyer of other property or any interest
in property as security for the Obligations;

 

(b)          release by Buyer of all or any part of the Collateral or of any
party liable with respect to the Obligations (other than Company and the
Guarantors);

 

(c)          release, extension, renewal, modification or substitution by Buyer
of the debentures or any other Transaction Documents; or

 

(d)          failure of Buyer to resort to any other security or to pursue the
Company or any other obligor liable for any of the Obligations of the Company
and the Guarantors hereunder before resorting to remedies against the
Collateral.

 

11.3     Entire Agreement. This Agreement and the other Transaction Documents:
(i) are valid, binding and enforceable against the Company, the Guarantors and
Buyer in accordance with its provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties;
and (iii) are the final expression of the intentions of the Company, the
Guarantors and Buyer. No promises, either expressed or implied, exist between
the Company, the Guarantors and Buyer, unless contained herein or in the
Transaction Documents. This Agreement and the Transaction Documents supersede
all negotiations, representations, warranties, commitments, offers, contracts
(of any kind or nature, whether oral or written) prior to or contemporaneous
with the execution hereof.

 

11.4     Amendments; Waivers. No amendment, modification, termination, discharge
or waiver of any provision of this Agreement or of the Transaction Documents
shall be effective without the written consent of the company or Buyer. No
consent to any departure by the Company or the Guarantors therefrom, shall in
any event be effective unless the same shall be in writing and signed by Buyer,
and then such waiver or consent shall be effective only for the specific purpose
for which given.

 

11.5     WAIVER OF JURY TRIAL. BUYER, THE COMPANY AND THE GUARANTORS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OF
THE OBLIGATIONS HEREUNDER, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT OR COURSE OF DEALING IN WHICH BUYER AND THE COMPANY AND/OR THE
GUARNATORS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
BUYER PURCHASING THE DEBENTURES.

 

11.6     MANDATORY FORUM SELECTION. TO INDUCE BUYER TO

 

- 42 -

--------------------------------------------------------------------------------




PURCHASE THE DEBENTURES, THE COMPANY AND GUARANTORS IRREVOCABLY AGREE THAT ANY
DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS AGREEMENT ANY OTHER TRANSACTION DOCUMENT (WHETHER OR NOT SUCH
CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROW ARD COUNTY, FLORIDA. THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM
SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
EACH CREDIT PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY
STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY, AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE COMPANY AND
GUARANTORS AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.

 

11.7     Assignability. Buyer may at any time assign Buyer’s rights in this
Agreement, the Debentures, any Transaction Document, or any part thereof and
transfer Buyer’s rights in any or all of the Collateral, and Buyer thereafter
shall be relieved from all liability with respect to such Collateral. In
addition, Buyer may at any time sell one or more participations in the
Debentures. The Company and the Guarantors may not sell or assign this
Agreement, any Transaction Document or any other agreement with Buyer, or any
portion thereof, either voluntarily or by operation of law, nor delegate any of
its duties of obligations hereunder or thereunder, without the prior written
consent of Buyer, which consent may be withheld or conditioned in Buyer’s sole
and absolute discretion. This Agreement shall be binding upon Buyer, the
Guarantors and the Company and their respective successors and permitted
assigns. All references herein to a Company or the Guarantor shall be deemed to
include any successors, whether immediate or remote.

 

11.8     Publicity. Buyer shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Company; provided, however, that the Company
shall be entitled, without the prior approval of Buyer, to issue any press
release or other public disclosure with respect to such transactions required
under applicable securities or other laws or regulations. Notwithstanding the
foregoing, the Company shall use its best efforts to consult Buyer in connection
with any such press release or other public disclosure prior to its release and
Buyer shall be provided with a copy thereof upon release thereof. Buyer shall
have the right to make any press release with respect to the transactions
contemplated hereby without Company’s approval. In addition, with respect to any
press release to be made by Buyer, the Company hereby authorizes and grants
blanket permission to Buyer to include the Company’s stock symbol, if any, in
any press releases. The Company shall, promptly upon request, execute any
additional documents of authority or permission as may be requested by Buyer in
connection with any such press releases.

 

- 43 -

--------------------------------------------------------------------------------




11.9     Binding Effect. This Agreement shall become effective upon execution by
the Company, the Guarantors and Buyer. 

 

11.10   Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 11.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement and all other Transaction Documents
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Nevada, and for all
purposes shall be construed in accordance with the laws of such State, without
giving effect to the choice of law provisions of such State.

 

11.11   Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

11.11   Survival of Company’s and the Guarantors’ Representations. All
covenants, agreements, representations and warranties made by the Company and
the Guarantors herein shall, notwithstanding any investigation by Buyer, be
deemed material and relied upon by Buyer and shall survive the making and
execution of this Agreement and the Transaction Documents and the sale and
purchase of the Debentures, and shall be deemed to be continuing representations
and warranties until such time as the Company and the Guarantors have fulfilled
all of its Obligations to Buyer hereunder and under all other Transaction
Documents, and Buyer has been indefeasibly paid in full.

 

11.12   Time of Essence. Time is of the essence in making payments of all
amounts due Buyer under this Agreement and the other Transaction Documents and
in the performance and observance by the Company and the Guarantors of each
covenant, agreement, provision and term of this Agreement and the other
Transaction Documents. The parties agree that in the event that any date on
which performance is to occur falls on a day other than a Business Day, then the
time for such performance shall be extended until the next Business Day
thereafter occurring.

 

11.13   Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and the Guarantors hereby agree to fully, finally and forever release
and forever discharge and covenant not to sue Buyer, and/or any other Buyer
Indemnified Parties from any and all Claims, debts, fees, attorneys’ fees,
liens, costs, expenses, damages, sums of money, accounts, bonds, bills,
covenants, promises, judgments, charges, demands, causes of action, suits,
Proceedings, liabilities, expenses, Obligations or Contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Effective Date, including, without limiting the
generality of the foregoing, any

 

- 44 -

--------------------------------------------------------------------------------




and all Claims relating to or arising out of any financing transactions, credit
facilities, debentures, security agreements, and other agreements including each
of the Transaction Documents, entered into by the Company and the Guarantors
with Buyer and any and all Claims that the Company and the Guarantors do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect their
decision to enter into this Agreement or the related Transaction Documents.

 

11.15   Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

11.16   Compliance with Federal Law. The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury, included in any Executive Orders or
any other similar lists from any Governmental Authority, foreign or national;
(ii) not use or permit the use of the proceeds of the Debentures to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act laws and regulations, as amended. As required by federal law and Buyer’s
policies and practices, Buyer may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

 

11.17   Termination. Upon payment in full of all outstanding Debentures
purchased hereunder, together with all other charges, fees and costs due and
payable under this Agreement or under any of the Transaction Documents, the
Company shall have the right to terminate this Agreement upon written notice to
the Buyer, provided, however, that if such termination occurs within the ninety
(90) days after the Second Closing Date, then the Company shall pay to Buyer as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder, an amount equal to five percent (5%) of the amount of
Debentures purchased hereunder. The parties agree that the amount payable to
pursuant to this Section 11.17 is a reasonable calculation of Buyer’s lost
profits in view of the difficulties and impracticality of determining actual
damages resulting from an early termination of this Agreement.

 

11.18   Gender and Use of Singular and Plural. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the party or parties or their personal representatives, successors and assigns
may require.

 

- 45 -

--------------------------------------------------------------------------------




11.19   Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf’ signature page was an original thereof.

 

11.20   Headings. The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

11.21   Further Assurances. The Company and the Guarantors will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required by Buyer to carry out the intent and purposes of this
Agreement.

 

11.22   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.



 

[signature pages follow]

 

- 46 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above. 



      COMPANY:         GROWLIFE, INC.         By: /s/ Marco Hegyi   Name: Marco
Hegyi   Title: President  



  



    STATE OF _________________ )   ) SS. COUNTY OF ________________ )



  

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the President of Growlife, Inc.,
a Delaware corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of _______________, 20
_____. 

 



        Notary Public           My Commission Expires:              

 

- 47 -

--------------------------------------------------------------------------------




      BUYER:         TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global
Credit Master Fund GP, Ltd. Its: General Partner           By: /s/ Robert Press
  Name: Robert Press   Title: Managing Director  

 

- 48 -

--------------------------------------------------------------------------------




CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing amended and restated securities
purchase agreement as a guarantor, hereby consents and agrees to said amended
and restated securities purchase agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said amended and restated
securities purchase agreement to the same extent as if the undersigned were a
party to said amended and restated securities purchase agreement. 





      GUARANTOR:         EVERGREEN GARDEN CENTERS LLC         By: /s/ Marco
Hegyi   Name:   Marco Hegyi   Title: Manager  



  



    STATE OF _________________ )   ) SS. COUNTY OF ________________ )

 





The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the Manager of Evergreen Garden
Centers LLC, a Delaware limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of _______________, 20
_____.

 





        Notary Public           My Commission Expires:              

 

- 49 -

--------------------------------------------------------------------------------




CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing amended and restated securities
purchase agreement as a guarantor, hereby consents and agrees to said amended
and restated securities purchase agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said amended and restated
securities purchase agreement to the same extent as if the undersigned were a
party to said amended and restated securities purchase agreement.







      GUARANTOR:         GROWLIFE HYDROPONICS, INC.         By: /s/ Marco Hegyi
  Name:   Marco Hegyi   Title: Chief Executive Officer  



  



    STATE OF _________________ )   ) SS. COUNTY OF ________________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the Chief Executive Officer of
Growlife Hydroponics, Inc., a Delaware corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 

GIVEN under my hand and notarial seal this _____ day of _______________, 20
_____.  

 





        Notary Public           My Commission Expires:              

 

- 50 -

--------------------------------------------------------------------------------




CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing amended and restated securities
purchase agreement as a guarantor, hereby consents and agrees to said amended
and restated securities purchase agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said amended and restated
securities purchase agreement to the same extent as if the undersigned were a
party to said amended and restated securities purchase agreement.









      GUARANTOR:         ROCKY MOUNTAIN HYDROPONICS         By: /s/ Marco Hegyi
  Name:   Marco Hegyi   Title: Manager  



  



    STATE OF _________________ )   ) SS. COUNTY OF ________________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the Manager of Rocky Mountain
Hydroponics, a Colorado limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

 



GIVEN under my hand and notarial seal this _____ day of _______________, 20
_____.  

 





        Notary Public           My Commission Expires:              

 

- 51 -

--------------------------------------------------------------------------------




EXHIBIT A

  

FORM OF DEBENTURE

 

- 52 -

--------------------------------------------------------------------------------




EXHIBIT B

  

FORM OF SECURITY AGREEMENT

 

- 53 -

--------------------------------------------------------------------------------




EXHIBIT C

  

FORM OF GUARANTY

 

- 54 -

--------------------------------------------------------------------------------




EXHIBIT D

  

FORM OF PLEDGE AGREEMENT

 

- 55 -

--------------------------------------------------------------------------------




EXHIBIT E

  

FORM OF COMPLIANCE CERTIFICATE

 

- 56 -

--------------------------------------------------------------------------------




EXHIBIT F

  

FORM OF INTERCREDITOR AGREEMENT

 

- 57 -

--------------------------------------------------------------------------------




EXHIBIT G

  

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

 

- 58 -

--------------------------------------------------------------------------------




EXHIBIT H

  

FORM OF SUBORDINATION AGREEMENT

 

- 59 -

--------------------------------------------------------------------------------




EXHIBIT I

  

FORM OF USE OF PROCEEDS CONFIRMATION

 

- 60 -

--------------------------------------------------------------------------------




EXHIBIT J

  

FORM OF VALIDITY CERTIFICATE

 

- 61 -

--------------------------------------------------------------------------------




SCHEDULE 6.1

 

SUBSIDIARIES

 

GrowLife, Inc.: Active in DE, WA. Inactive in CA. (being forfeited)

 

The following are wholly owned subsidiaries of the Company:

 

Business Bloom, Inc.: Registered but inactive in Ca (suspended and being
dissolved) and active in CO as part of GrowLife Hydroponics registration.

 

Evergreen Garden Centers LLC: Registered in DE and active in DE and being
reinstated in ME.

 

Growlife Hydroponics, Inc.: Registered in DE and active in DE and CO. Being
reinstated in ME and. Inactive in NH and CA (being forfeited).

 

Rocky Mountain Hydroponics: Active in CO.

 

SG Technologies Corp.: Registered in NV and inactive in CA (forfeited and being
dissolved), NV (forfeited and being dissolved).

 

Soja, Inc.: Registered and active in CA.

 

GrowLife Productions Inc.: Registered in and inactive in CA (forfeited and being
dissolved).

 

Phototron, Inc.: Registered in and inactive in CA (forfeited and being
surrended).

  

- 62 -

--------------------------------------------------------------------------------




SCHEDULE 6.2



 

ORGANIZATION

 

Please refer to Schedule 6.1.

 

In the last five (5) years, the Company has conducted business under other names
as follows:

 

CATALYST LIGHTING GROUP INC (2003-09-09 through 2011-02-17) PHOTOTRON HOLDINGS,
INC. (2011-02-18 through 2012-08-08)

 

- 63 -

--------------------------------------------------------------------------------




SCHEDULE 6.4

 

CAPITALIZATION 

 

(a)The Company has reserved for issuance under its 2014 Stock Incentive Plan
35,000,000 shares of common stock, of which options to purchase 29,070,000
shares have been granted. The Company has available grants for 1,547,374 shares
of the 35,000,000 shares authorized by the Company’s Board of Directors, net of
grants and issuances. The 2014 Stock Incentive Plans requires approval at the
Company’s next annual shareholder meeting.



 

(b)The number of shares of capital stock issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company is as follows:

 

(i)A warrant issued to CANX USA LLC for 140,000,000 shares of common stock with
an exercise price of $0.033 per share;

 

(ii)A warrant issued to CANX USA LLC for 100,000,000 shares of common stock with
an exercise price of $0.033 per share;

 

(iii)A warrant issued to CANX USA LLC for 300,000,000 shares of common stock
with an exercise price of $0.033 per share;

 

(iv)A warrant issued to Marco Hegyi LLC for 25,000,000 shares of common stock
with an exercise price of $0.08 per share;

 

(e) The Company entered into the following Convertible Debentures as of
September 30, 2015: 



 



                                Number Party   Dates   Shares   Price   $  
Interest   Revised
Interest   Security 7% Convertible Note-                             Forglen
 LLC   10/10/13-9/30/15   35,714,286   0.007   250,000   7%   24%   None,
 subject  to reprice   Interest   6/30/15   12,716,286   0.007   89,014        
  Cancelled conversion of 125,000  + interest  on 7/3/14   Logic Works  LLC
interest   6/30/15   17,049,286   0.007   119,345               Logic Works  LLC
  12/20/2013-9/30/15   35,714,286   0.007   250,000                            
              Wavier obtained  7/14/14           101,194,143       708,359      
                                      6% Senior Secured  Convertible Note
(Original  conversion was at $.035,  adjusted  to $.007)-                      
              Scott and Gentile   4/5/12-9/15/15   59,097,143   0.007   413,680
  12%   20%   Security  Agreement   Interest   6/30/15   21,662,857   0.007  
151,640                                                       80,760,000      
565,320                                             6% Secured  Convertible
Notes-                           Logic  Works  LLC   6/25/14-6/25/16  
50,000,000   0.007   350,000   6%   24%   None,  subject  to reprice   Interest
  6/30/15   3,621,143   0.007   25,348           Secured  by assets  of the
company                                           53,621,143       375,348      
                                      Summary-                                  
      235,575,286   0.0070   1,649,027            



 





(f) Settlement of Class Action Lawsuits

 

- 64 -

--------------------------------------------------------------------------------




The Company is obligated to issue $2 million in common stock or approximately
115.1 million shares related to the settlement of the Consolidated Class Action
and Derivative Action lawsuits alleging violations of federal securities laws
that were filed against us in United States District Court, Central District of
California. The Company plans to issue the shares once necessary information has
been received. In addition, the Company has issued 7,772,725 shares to Horwitz +
Armstrong LLP in settlement of the Company’s legal expenses incurred in
defending these lawsuits.

 

(g) Issuance of Shares to TCA

 

As of September 30, 2015, the Company issued 15,000,000 shares to TCA at a per
share price of $0.02.

 

(h) Contingent Stock Issuance to Former Executive

 

As set forth on the Company’s Current Report on Form 8-K dated October 21, 2014,
pursuant to a settlement agreement and release with a former Company executive,
the Company agreed to issue 6,000,000 shares of restricted common stock to the
executive upon the Company undergoing a change in control or resuming listing on
a stock exchange.

 

- 65 -

--------------------------------------------------------------------------------




SCHEDULE 6.5 

 

NO CONFLICTS, CONSENTS, AND APPROVAL

 

In connection with the secured notes in Schedule 6.4(e) above, the Company has
obtained inter-creditor agreements from Logic Works LLC and subordination
agreements from AJ Gentile and Jordan Scott. Logic Works LLC must provide
consent for any additional funding.

 

- 66 -

--------------------------------------------------------------------------------




SCHEDULE 6.7

 

FINANCIAL STATEMENTS

 

The Company filed Form 10-K as of December 31, 2014 and Form 10-Q as of March
31, 2015. The Company has also provided estimated financial statements as of
June 30, 2015. The Company is currently closing the records for June 30, 2015 in
preparation for filing the Form 10-Q for this period. The Company has provided
preliminary drafts of the Form 10-Q as of June 30, 2015 and Form S-1.

 

- 67 -

--------------------------------------------------------------------------------




SCHEDULE 6.8 

 

PUBLIC DOCUMENTS

 

The Company is not current in its reporting with the SEC and is not currently
traded on the OTC Markets. Specifically, the Company has not filed its Form 10-Q
for the period ended June 30, 2015.

 

The Company is currently closing the records for June 30, 2015 in preparation
for filing the Form 10-Q for this period.

 

- 68 -

--------------------------------------------------------------------------------




SCHEDULE 6.9 

 

ABSENCE OF CERTAIN CHANGES

 

Shortly after the SEC suspended trading of our securities on April 10, 2014,
some of the Company’s primary suppliers rescinded our credit terms and required
us to pay cash for its product purchases and pay down our outstanding balance
with these suppliers.

 

The Company will need to obtain additional financing in the future. There can be
no assurance that we will be able to secure funding, or that if such funding is
available, the terms or conditions would be acceptable to us. If the Company was
unable to obtain additional financing, it may need to restructure its
operations, divest all or a portion of our business or file bankruptcy.

 

- 69 -

--------------------------------------------------------------------------------




SCHEDULE 6.10 

 

ABSENCE OF LITIGATION OR ADVERSE MATTERS



 

The Company will need to obtain additional financing in the future. There can be
no assurance that we will be able to secure funding, or that if such funding is
available, the terms or conditions would be acceptable to us. If the Company was
unable to obtain additional financing, it may need to restructure its
operations, divest all or a portion of our business or file bankruptcy. The
funding requires funds for accounts payable, tax liabilities of $87,000 in sales
tax and $20,000 in payroll taxes primarily from early 2014 and other potential
legal actions, including PR Newswire, Avon and Boulder leases, Star Staffing,
Transdynamics and Federal Express, etc.

 

Class Actions Alleging Violations of Federal Securities Laws

 

Beginning on April 18, 2014, three class action lawsuits alleging violations of
federal securities laws were filed against us in United States District Court,
Central District of California (the “Court”). At a hearing held on July 21,
2014, the three class action lawsuits were consolidated into one case with
Lawrence Rosen as the lead plaintiff (the “Consolidated Class Action,” styled
Romero et al. vs. GrowLife et al.). On May 15, 2014 and August 4, 2014,
respectively two shareholder derivative lawsuits were filed against us with the
Court (the “Derivative Actions”). On October 20, 2014, AmTrust North America,
our insurer, filed a lawsuit contesting insurance coverage on the above legal
proceedings. On January 20, 2015, the Court ordered all of the above actions
stayed pending completion of mediation of the dispute.

 

The parties then worked diligently to finalize settlement documentation on the
above actions. On April 27, 2015, the Court preliminarily approved the proposed
settlement of the Consolidated Class Action.

 

On June 1, 2015, the Court preliminarily approved the proposed settlement of the
Derivative Actions pursuant to a proposed stipulated settlement agreement.

 

On August 3, 2015, the Court entered a Final Order and Judgment resolving the
Consolidated Class Action litigation in its entirety. The Consolidated Class
Action was thereby dismissed in its entirety with prejudice and without costs.

 

On August 10, 2015, pursuant to a settlement by and between the Company and
AmTrust North America, AmTrust’s lawsuit contesting insurance coverage of the
Consolidated Class Action and Derivative Actions was dismissed in its entirety
with prejudice pursuant to a Stipulation for Dismissal of Entire Action with
Prejudice executed by and between AmTrust and the Company.

 

On August 17, 2015, the Court entered a Final Order and Judgment resolving the
Derivative Actions in their entirety. The Derivative Actions were thereby
dismissed in their entirety with prejudice.

 

As a result of the foregoing, all litigation discussed herein is resolved in
full at this time.

 

- 70 -

--------------------------------------------------------------------------------




 

We are obligated to issue $2 million in common stock or approximately 115.1
million shares related to the settlement of the Consolidated Class Action and
Derivative Action lawsuits alleging violations of federal securities laws that
were filed against us in United States District Court, Central District of
California.

 

Sales and Payroll Tax Liabilities

 

As of September 30, 2015, we owe approximately $87,000 in sales tax and $20,000
in payroll taxes primarily from early 2014. We are currently negotiating or
operating under payment plans on these liabilities.

 

Other Legal Proceedings

 

We are in default on our Avon, Plaistow, Boulder and Seattle leases for
non-payment of lease payments and we are negotiating with the landlords. We are
currently subject to legal actions with various vendors.

 

- 71 -

--------------------------------------------------------------------------------




SCHEDULE 6.11 

 

LIABILITIES AND INDEBTEDNESS OF THE COMPANY

 

The funding requires funds for accounts payable, tax liabilities of $87,000 in
sales tax and $20,000 in payroll taxes primarily from early 2014 and other
potential legal actions, including PR Newswire, Avon, Plaistow, Boulder and
Seattle leases, Star Staffing, Transdynamics and Federal Express, etc.

 

The Company owes Marco Hegyi approximately $42,500 in payroll and expenses and
is in default under the Employment Agreement with Mr. Hegyi.

 

The Company owes Mark Scott approximately $70,000 in payroll and expenses and is
in default under the Consulting Agreement with Mr. Scott.

 

- 72 -

--------------------------------------------------------------------------------




SCHEDULE 6.12 

 

TITLE TO ASSETS

  

The Company entered into the following Convertible Debentures as of September
30, 2015, some of which include security agreements:

 



                                Number Party   Dates   Shares   Price   $  
Interest   Revised
Interest   Security 7% Convertible Note-                             Forglen
 LLC   10/10/13-9/30/15   35,714,286   0.007   250,000   7%   24%   None,
 subject  to reprice   Interest   6/30/15   12,716,286   0.007   89,014        
  Cancelled conversion of 125,000  + interest  on 7/3/14   Logic Works  LLC
interest   6/30/15   17,049,286   0.007   119,345               Logic Works  LLC
  12/20/2013-9/30/15   35,714,286   0.007   250,000                            
              Wavier obtained  7/14/14           101,194,143       708,359      
                                      6% Senior Secured  Convertible Note
(Original  conversion was at $.035,  adjusted  to $.007)-                      
              Scott and Gentile   4/5/12-9/15/15   59,097,143   0.007   413,680
  12%   20%   Security  Agreement   Interest   6/30/15   21,662,857   0.007  
151,640                                                       80,760,000      
565,320                                             6% Secured  Convertible
Notes-                           Logic  Works  LLC   6/25/14-6/25/16  
50,000,000   0.007   350,000   6%   24%   None,  subject  to reprice   Interest
  6/30/15   3,621,143   0.007   25,348           Secured  by assets  of the
company                                           53,621,143       375,348      
                                      Summary-                                  
      235,575,286   0.0070   1,649,027            

 

- 73 -

--------------------------------------------------------------------------------




SCHEDULE 6.13

 

REAL PROPERTY 

 

The Company has the following leased properties as of September 30, 2015.

 



            Monthly Rent   Security   Notice   Lease Term   Option to Extend  
Payable To Retail store   Vail- Hydro   40800 Highway 6, Avon, CO (6)   2,606.25
  11,163.09   None   10/21/13 - 9/30/18   None   Stone Creek Business Center
Retail store   Portland- Hydro   301 Forest Ave, Portland, ME (3)   5,064.79  
4,900.00   1st of month   5/1/13 - 4/30/16   2-3 year terms if not in default  
William C Rowell Family LTD Trust Retail store   Plaistow- Hydro   13 Plaistow
Road, Plaistow, NH (2)   2,105.00   2,105.00   1st of month   5/1/13-1/31/16  
None   REMIC Properties Retail store   Boulder- Hydro   4880 Baseline Road,
Building E, Suite 106, Boulder, CO (5)   4,172.79   5,590.73   1st of month  
1/23/14-5/31/2017   1-3 yr with 120 day notice unless defaults   W-ADP Meadows
VII Office   Logan Building- GLI   1215 Fourth Ave, Suite 810 Seattle WA 98161
(4)   1,700.00   -   None   6/18/14-2/28/15   None   Logan Building LLC        
                                      15,648.83   23,758.82                



  



All payments are due on the first of each month.

 

(1) Not used.

(2) Currently terminating.

(3) Year 1- 4,917.27, Year 2-5,064.79, Year 3-5,216.73. There is no record of
the 4,900 security deposit.

(4) Lease through Visualant, Inc.

(5) Year 1- 4,051.25, Year 2- 4,172.79, Year 3- 4,297.97, remainder- 4,426.91

(6) Increases 3.5% annually after each year.



 

The Company has terminated the Woodland Hills, CA lease as of June 1, 2015. The
Company is terminating the Plaistow lease

 

- 74 -

--------------------------------------------------------------------------------




SCHEDULE 6.15 

 

COMPLIANCE WITH LAWS

 

SEC Investigation & Related Matters

 

To the knowledge of the Company and its officers, the SEC commenced an
investigation of related to manipulative transactions in GrowLife’s stock. The
Company did not receive notice from the SEC that it was being formally
investigated. The investigation has resulted in the following:

 

On April 10, 2014, In the Matter of GrowLife, Inc. (File No. 500-1), the SEC
ordered the suspension of trading in the securities of GrowLife pursuant to
Section 12(k) of the Securities Exchange Act of 1934 “because of concerns
regarding the accuracy and adequacy of information in the marketplace and
potentially manipulative transactions in GrowLife’s common stock.” GrowLife’s
stock was suspended from trading from 9:30 a.m. EDT on April 10, 2014, through
11:59 p.m. EDT on April 24, 2014. Due to the trading suspension, GrowLife was
delisted from the OTCQB marketplace. See the Order of Suspension of Trading
here: https://www.sec.gov/litigation/suspensions/2014/34-71924-o.pdf

 

On August 5, 2014, in SEC v. Galas, et al. (Case No. 3:14-cv-05621-RBL), the SEC
instituted an action in the United States District Court for the Western
District of Washington against four promoters unaffiliated with GrowLife related
to manipulative transactions in GrowLife’s stock. The Amended Complain can be
found here: http://www.sec.gov/litigation/complaints/2014/comp-pr2014-159.pdf
and the press release on the investigation and filing of the complaint can be
found here:
http://www.sec.gov/News/PressRelease/Detail/PressRelease/1370542594818.

 

- 75 -

--------------------------------------------------------------------------------




SCHEDULE 6.19

 

TAX MATTERS

 

As of September 30, 2015, we owe approximately $87,000 in sales tax and $20,000
in payroll taxes primarily from early 2014. We are currently negotiating or
operating under payment plans on these liabilities.

 

The Company filed its 2010-2012 state tax returns for certain subsidiaries and
all 2013 Federal and state returns during 2014. The Company was required to file
its December 31, 2014 tax returns by September 15, 2015. This was not completed
due to the late filing of the Form 10-K for December 31, 2014.

 

- 76 -

--------------------------------------------------------------------------------




SCHEDULE 6.20 

 

INSURANCE



 

The Company has had its insurance cancelled for director and officer liability
and commercial insurance for non-of premiums.

 

- 77 -

--------------------------------------------------------------------------------